Exhibit 10.88
EXECUTION COPY
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT dated as of December 5, 2008 to the Credit Agreement dated as of
April 19, 2007 among KING PHARMACEUTICALS, INC., as Borrower, the Lenders party
thereto (the “Lenders”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative
Agent, Collateral Agent and Swingline Lender, and the other agents party thereto
(as amended prior to the date hereof, the “Existing Credit Agreement”).
PRELIMINARY STATEMENTS
     Pursuant to the Merger Agreement (such term and other terms used but not
otherwise defined in these Preliminary Statements having the meanings set forth
in Article I of the Existing Credit Agreement as amended hereby (the “Amended
Credit Agreement”)) the Borrower intends to acquire (the “Acquisition”) all of
the Shares pursuant to a two-step transaction in which (a) Merger Sub will
acquire pursuant to the Tender Offer, for a purchase price of $37 per share in
cash, those Shares that have been validly tendered and not withdrawn and
accepted for payment pursuant to the Tender Offer and (b) on the Merger Date and
in accordance with the Merger Agreement, Merger Sub will be merged with and into
the Target with the Target being the surviving corporation (the “Merger”), and
each Share not acquired in the Tender Offer will be converted into the right to
receive $37 in cash pursuant to, and subject to the provisions of, the Merger
Agreement. The Borrower also intends to enter into the Term Loan Credit
Agreement (the term loan facility set forth therein, the “Term Loan Facility”),
the proceeds of which are to be used to enable Merger Sub to pay a portion of
the Acquisition Consideration together with fees and expenses incurred in
connection with the Transactions.
     In connection with the foregoing, Borrower has requested that the Lenders
amend the Existing Credit Agreement to, among other things, permit the
Acquisition and the Term Loan Facility. The Lenders have agreed to make such
amendments on the terms, and subject to the conditions, set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. Each
reference to “this Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference in the Existing Credit Agreement, and each
reference in any other Loan Document to “the Credit Agreement”, “thereof”,
“thereunder”, “therein” or “thereby” or other similar reference to the Existing
Credit Agreement, shall, after the Amendment No. 1 Effective Date (as defined in
Section 3 of this Amendment), refer to the Existing Credit Agreement as amended
hereby.
     Section 2. Amendments to Existing Credit Agreement. With effect from the
Amendment No. 1 Effective Date, the Existing Credit Agreement (but not the
Exhibits

 



--------------------------------------------------------------------------------



 



and Schedules attached thereto, which shall be replaced on or prior to the
Amendment No. 1 Effective Date as set forth in Section 3(t) below) shall be
amended to read in its entirety as set forth in Exhibit A hereto.
     Section 3. Conditions to Effectiveness of Amendments to Existing Credit
Agreement. The amendments set forth in Section 2 shall become effective on the
date (the “Amendment No. 1 Effective Date”) on which, and only when, each of the
following conditions shall have been satisfied:
     (a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, a favorable written opinion of (a) Dewey &
LeBoeuf LLP, counsel for the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, and (b) each other counsel that
delivers an opinion in respect of the Term Loan Facility, in form and substance
reasonably satisfactory to the Administrative Agent, in each case (A) dated the
Amendment No. 1 Effective Date, (B) addressed to the Administrative Agent, the
Issuing Banks and the Lenders, and (C) covering such other matters relating to
the Loan Documents and the Transactions as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.
     (b) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Amendment
No. 1 Effective Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws of such Loan Party as in effect on the Amendment
No. 1 Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
Borrowings under the Amended Credit Agreement, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders, the Issuing Banks or the Administrative Agent, may reasonably request.
     (c) The Administrative Agent shall have received a certificate, dated the
Amendment No. 1 Effective Date and signed by a Financial Officer of the
Borrower, confirming compliance as of the Amendment No. 1 Effective Date with
the conditions precedent set forth in paragraphs (b), (c) and (d) of
Section 4.01 of the Amended Credit Agreement and paragraphs (h)(iii), (h)(iv),
(h)(v), (i), (j), (m)(ii), (o), (p) and (q) of this Section 3.

 



--------------------------------------------------------------------------------



 



     (d) After giving effect to the Transactions occurring on the Amendment
No. 1 Effective Date, the Borrower and the Subsidiaries shall have outstanding
no Indebtedness for borrowed money or preferred stock other than
(i) Indebtedness under the Loan Documents, (ii) the Convertible Notes,
(iii) Term Indebtedness and (iv) other Indebtedness permitted under Section 6.01
of the Amended Credit Agreement (other than clause (m) thereof).
     (e) The Collateral Agent shall have received a fully executed copy of the
Security Documents which (i) shall be in form and substance substantially
identical to the Security Documents delivered on or prior to the Amendment No. 1
Effective Date in connection with the Term Indebtedness, (ii) shall provide that
the Obligations are guaranteed by substantially all Domestic Subsidiaries (and
other Subsidiaries guaranteeing the Term Indebtedness) as of the Amendment No. 1
Effective Date subject only to exceptions and limitations substantially
identical to those applicable to guarantees in favor of the Term Indebtedness
and (iii) shall provide that the Obligations and the guarantees thereof shall be
secured by a perfected first priority lien on substantially all assets of the
Borrower and its Domestic Subsidiaries, which lien shall rank pari passu with
the lien securing the Term Indebtedness and which liens shall be subject only to
exceptions and limitations substantially identical to those applicable to the
liens securing the Term Indebtedness. The Security Documents shall have been
duly executed by each Loan Party that is to be a party thereto and shall be in
full force and effect on the Amendment No. 1 Effective Date. The Collateral
Agent on behalf of the Secured Parties shall have a security interest in the
Collateral of the type and priority described in each Security Document.
     (f) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Amendment No. 1 Effective Date and duly
executed by a Responsible Officer of the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such persons, in which the chief executive office
of each such person is located and in the other jurisdictions in which such
persons maintain property, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.
     (g) The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, and an insurance broker’s letter with respect
to, the insurance policies required by Section 5.02 of the Amended Credit
Agreement and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a customary lender’s loss
payable endorsement and to name the Collateral Agent as additional insured, in
form and substance satisfactory to the Administrative Agent.
     (h) (i) The definitive documents filed with the SEC with respect to the
commencement of the Tender Offer shall have been provided to the Administrative
Agent prior to the Amendment No. 1 Effective Date (or, in the case of any
amendments, supplements or other modifications that were subsequently filed,
prior to the filing thereof), and the terms and conditions thereof and
documentation relating thereto (the “Tender Offer Documentation”) shall be in
form and substance reasonably satisfactory to

 



--------------------------------------------------------------------------------



 



the Agents (it being understood that the Tender Offer Documentation dated
September 12, 2008, as extended on October 13, 2008 and as further extended on
November 24, 2008 and as amended to reflect the changes thereto set forth in the
Merger Agreement as in effect on the date hereof is in form and substance
satisfactory to the Agents) and shall be in full force and effect, (ii) the
Tender Offer Documentation shall not have been altered, amended or otherwise
changed or supplemented, in each case in any respect that could reasonably be
expected to be materially adverse to the rights or interests of the
Administrative Agent or the Lenders, and no condition thereto shall have been
waived, altered, amended or otherwise changed or supplemented, in each case
without the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed), (iii) all material aspects of the
Tender Offer shall have been consummated in accordance with applicable laws and
the description thereof in the Tender Offer Documentation, (iv) the offer price
in the Tender Offer shall not exceed an amount mutually agreed upon by the
Administrative Agent and the Borrower, and (v) Merger Sub shall have accepted
for payment, pursuant to the Tender Offer, a number of Shares (x) equal to at
least a majority of the total number of Shares outstanding and (y) representing
at least a majority of the combined voting power of all equity securities of the
Target, in each case on a fully diluted basis (the “Minimum Acceptance
Condition”).
     (i) The Borrower shall have paid Acquisition Consideration from cash and
cash equivalents on hand (and not from the proceeds of the Loans, loans under
the Term Loan Credit Agreement or any other Indebtedness) in an amount not less
than the greater of (i) $1,000,000,000 and (ii) the amount necessary to purchase
Shares in an amount sufficient to satisfy the Minimum Acceptance Condition.
     (j) All shareholder rights plans, “poison pill” or any similar plans or
charter or by-law provisions and all anti-takeover or similar statutes,
including Section 203 of the Delaware General Corporations Law, are or will be
invalid or inapplicable to the acquisition of Shares pursuant to the
Transactions and to the Borrower, the Target, Merger Sub and their Affiliates.
     (k) The Administrative Agent shall have received copies of the Merger
Agreement and all certificates, opinions and other documents delivered
thereunder, certified by a Financial Officer as being complete and correct.
     (l) The Administrative Agent shall have received a fully executed copy of
the Term Loan Credit Agreement, which agreement (i) shall have terms (other than
pricing and yield), taken as a whole, not less favorable in any material respect
to the Loan Parties or the Lenders than the terms set forth on Exhibit B hereto
or than the Amended Credit Agreement (as such Amended Credit Agreement may be
further amended prior to the Amendment No. 1 Effective Date pursuant to
Section 5 below), (ii) shall have a maturity not earlier than the maturity of
the Credit Facilities and (iii) shall be in an aggregate committed amount of not
greater than $300,000,000 (it being understood that to the extent not satisfying
the requirements set forth in clause (i) through (iii) above, such Term Loan
Credit Agreement must be in form and substance reasonably satisfactory to the
Required Lenders). The Term Loan Credit Agreement shall be in full force and
effect on the Amendment No. 1 Effective Date and, simultaneously with the
effectiveness of this Amendment, the first drawing under the Term Loan Credit
Agreement shall have occurred.

 



--------------------------------------------------------------------------------



 



     (m) (i) The Lenders shall have received the financial statements and
opinions referred to in Section 3.05 of the Amended Credit Agreement, none of
which shall demonstrate a material adverse change in the financial condition of
the Borrower or the Target, as applicable, from (and shall not otherwise be
materially inconsistent with) the financial statements or forecasts previously
provided to the Lenders (it being agreed that the financial statements provided
to the Joint Arrangers prior to November 23, 2008 are satisfactory) and
(ii) there shall have been no material change to the capital stock of the
Borrower or the Target since November 23, 2008.
     (n) The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Amendment No. 1 Effective Date, are solvent.
     (o) The Administrative Agent shall be satisfied, in its reasonable
judgment, that the Borrower’s Consolidated EBITDA for the four-fiscal quarter
period ended at least 30 days prior to the Amendment No. 1 Effective Date
(excluding Consolidated EBITDA of the Target and its subsidiaries) shall not be
less than $500,000,000.
     (p) All requisite Governmental Authorities and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required (except to the extent such approvals
or consents are not material to the Transactions or the other transactions
contemplated hereby), all applicable appeal periods shall have expired and there
shall not be any pending or threatened litigation, governmental, administrative
or judicial action that could reasonably be expected to restrain, prevent or
impose materially burdensome conditions on the Transactions or the other
transactions contemplated hereby. Without limiting the foregoing, the waiting
periods under the Hart-Scott-Rodino Antitrust Improvement Act 1976 (as amended,
the “HSR Act”) shall have expired or have been terminated.
     (q) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower shall have received a public corporate
credit rating of B+ or higher by S&P and a public corporate family rating of B1
or higher by Moody’s, in each case as of the Amendment No. 1 Effective Date and
after giving effect to the Transactions.
     (r) The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
     (s) The Borrower shall have paid to the Administrative Agent, for the
account of each Lender delivering an executed counterpart of this Amendment to
the Administrative Agent at or prior to 5:00 p.m. New York City time on
December 5, 2008, an amendment fee (the “Amendment Fee”) equal to 1.00% of such
Lender’s Revolving Credit Commitment (whether used or unused) on such date;
provided that no such fee shall be required to be paid to any Lender that
agrees, in its sole discretion and in writing, to waive such fee. The
Administrative Agent shall also have received all other fees and other amounts
due and payable on or prior to the Amendment No. 1 Effective Date, including, to
the extent invoiced, reimbursement or payment of all fees and out-of-pocket
expenses (including fees, charges and disbursements of outside counsel) required
to be

 



--------------------------------------------------------------------------------



 



reimbursed or paid by any Loan Party under the Amended Credit Agreement or under
any other Loan Document.
     (t) The Borrower shall have delivered to the Administrative Agent
(i) Schedules to the Amended Credit Agreement in form and substance reasonably
satisfactory to the Required Lenders; provided that the parties hereto agree
that (x) Schedule 1.01(b), 1.01(c), 3.08, 3.19(a), 3.19(c), 3.20(a) and 3.20(b)
shall be deemed to be satisfactory to the Required Lenders to the extent that
they are substantially identical to the corresponding Schedules delivered under
the Term Loan Credit Agreement and (y) Schedule 1.01(a), 2.01 and 2.04 shall be
deemed to be satisfactory to the Required Lenders to the extent that they are
substantially identical to the Schedules attached to the Existing Credit
Agreement updated solely with respect to contact information and to reflect an
increase, if any, in the Revolving Credit Commitments as described in Section
5(c) below and (ii) Exhibits to the Amended Credit Agreement in form and
substance reasonably satisfactory to the Required Lenders; provided that the
parties hereto agree that (x) Exhibit D, E and F will be deemed to be
satisfactory to the Required Lenders if they satisfy the requirements relating
to Security Documents set forth in Section 3(e) above, (y) Exhibits G-1, G-2 and
G-3 will not be modified or replaced on the Amendment No. 1 Effective Date and
(z) all other Exhibits will be deemed to be satisfactory to the Required Lenders
if they are substantially identical in form and substance to the corresponding
Exhibits to the Existing Credit Agreement with only such modifications as are
necessary to reflect the changes made to the Existing Credit Agreement by this
Amendment.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 1 Effective Date, and such notice shall be conclusive and binding.
     Section 4. Certain Consequences Of Effectiveness. On and after the
Amendment No. 1 Effective Date, the rights and obligations of the parties to the
Existing Credit Agreement and each other Loan Document (as defined in the
Existing Credit Agreement, the “Existing Loan Documents”) shall be governed by
the Amended Credit Agreement and each Existing Loan Document as amended pursuant
to the terms hereof; provided that the rights and obligations of the parties to
the Existing Credit Agreement and the other Existing Loan Documents with respect
to the period prior to the Amendment No. 1 Effective Date shall continue to be
governed by the provisions of the Existing Credit Agreement and the other
Existing Loan Documents prior to giving effect to this Amendment and the
amendments contemplated hereby. On and after the Amendment No. 1 Effective Date,
the Exhibits and Schedules attached to the Existing Credit Agreement shall be
deemed to be replaced in their entirety with the Exhibits and Schedules
delivered in accordance with Section 3(t).
     Section 5. Certain Consents.
     (a) Each Lender party hereto hereby authorizes the Administrative Agent
and/or the Collateral Agent (as appropriate) on behalf of all Lenders to enter
into such Security Documents (including any amendments, modifications or
restatements of any existing Security Documents as defined in the Existing
Credit Agreement (the “Existing Security Documents”)) and hereby consents to any
amendments, modifications or restatements of Existing Security Documents as the
Administrative Agent shall deem necessary or advisable to satisfy the condition
set forth in Section 3(e) (it being understood and agreed that the same Security
Documents and the same granting clause

 



--------------------------------------------------------------------------------



 



may secure the Obligations as well as the obligations of the Loan Parties in
respect of the Term Loan Facility).
     (b) Each Lender party hereto hereby further authorizes the Administrative
Agent to modify Exhibit A hereto (and in so doing to modify the Amended Credit
Agreement) at any time prior to the Amendment No. 1 Effective Date to the extent
such modifications are necessary or in the reasonable judgment of the
Administrative Agent desirable to ensure that the Term Loan Credit Agreement,
taken as a whole, is not less favorable to the Loan Parties or the Lenders in
any material respect than the Amended Credit Agreement (taking into account
customary differences in the facilities documented thereunder).
     (c) Each Lender party hereto hereby authorizes the Administrative Agent to
modify Exhibit A hereto (and in so doing to modify the Amended Credit Agreement)
at any time prior to the Amendment No. 1 Effective Date to reflect an increase
in the Revolving Credit Commitments of not more than $50,000,000 (it being
understood that any Lender approached to provide all or any portion of such
additional Revolving Credit Commitments may elect, in its sole discretion, to
decline or to provide such additional Revolving Credit Commitments). Such
modifications shall include changes necessary or in the reasonable judgment of
the Administrative Agent desirable to achieve pro rata treatment of such
additional Revolving Credit Commitments with the existing Revolving Credit
Commitments, including as to participation in Letters of Credit and allocation
of outstanding Loans.
     Any such amendment, modification or restatement referred to in this
Section 5 shall become effective upon the written agreement of the
Administrative Agent, the applicable Loan Parties and any lender providing any
portion of the increase in the Revolving Credit Commitments set forth in clause
(c) above without any further action or consent from any other Lender being
required.
     Section 6. Binding Effect. This Amendment shall become effective and
legally binding when it shall have been executed by the Borrower, the
Administrative Agent, the Collateral Agent, each Issuing Bank and the Swingline
Lender and the Administrative Agent (or its counsel) shall have received from
the Required Lenders (as defined in the Existing Credit Agreement) either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment. This Amendment shall bind each party’s
successors and assigns, including any Person to whom any Lender party hereto
assigns any of its interests, rights and obligations under the Existing Credit
Agreement.
     Section 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
     Section 8. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
telecopier of an executed counterpart of a signature page to this Amendment
shall be effective as delivery of an original executed counterpart of this
Amendment.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

            KING PHARMACEUTICALS, INC., as
     Borrower,
      By:   /s/ Brian A. Markison       Name:   Brian A. Markison       Title:  
Chairman, President and
Chief Executive Officer  

8



--------------------------------------------------------------------------------



 



         

            CREDIT SUISSE, CAYMAN ISLANDS
     BRANCH, as Lender, Administrative
     Agent, Collateral Agent, Swingline
      Lender and Issuing Bank,
      By:   /s/ John D. Toronto       Name:   John D. Toronto       Title:  
Director    

                  By:   /s/ Shaheen Malik       Name:   Shaheen Malik      
Title:   Associate  

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL
     ASSOCIATION, as Lender,
      By:   /s/ David Gillespie       Name:   David Gillespie       Title:  
Managing Director  

 



--------------------------------------------------------------------------------



 



         

            BANK HAPOALIM B.M.
      By:   /s/ James P. Surless       Name:   James P. Surless       Title:  
Vice President    
      By:   /s/ Charles McLaughlin       Name:   Charles McLaughlin      
Title:   Senior Vice President  

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.
      By:   /s/ Robert La Porte       Name:   Robert La Porte       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



         

            CHANG HWA COMMERCIAL BANK, LTD.
NEW YORK BRANCH       By:   /s/ Jim C.Y. Chen       Name:   Jim C.Y. Chen      
Title:   VP & General Manager  

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.
      By:   /s/ Allen Fisher       Name:   Allen Fisher       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



            DnB NOR BANK ASA
      By:   /s/ Thomas Tangen       Name:   Thomas Tangen       Title:   First
Vice President    
      By:   /s/ Kristin Riise       Name:   Kristin Riise       Title:   VP  

 



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK, LOS ANGELES BRANCH       By:   /s/ Rong-Ko
Chen       Name:   Rong-Ko Chen       Title:   VP & General Manager  

 



--------------------------------------------------------------------------------



 



            FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as Lender
      By:   /s/ Freddie H. Malone       Name:   Freddie H. Malone       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



            FORTIS BANK
      By:   /s/ Denis McHugh       Name:   Denis McHugh       Title:   Senior
Managing Director  

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NA.
      By:   /s/ Barbara R. Marks       Name:   Barbara R. Marks       Title:  
Executive Director  

 



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Scott MacVicar       Name:   Scott MacVicar       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC, as Lender
      By:   /s/ Richard L. Tavrow       Name:   Richard L. Tavrow       Title:  
Director    
      By:   /s/ /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director  

 



--------------------------------------------------------------------------------



 



            U.S BANK, NA.
      By:   /s/ Thomas A. Heckman       Name:   Thomas A. Heckman       Title:  
Vice President  

 



--------------------------------------------------------------------------------



 



Exhibit A
 
CREDIT AGREEMENT
Dated as of April 19, 2007,
as amended by Amendment No. 1 dated December 5, 2008
among
KING PHARMACEUTICALS, INC.,
THE LENDERS NAMED HEREIN,
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent,
as Collateral Agent and
as Swingline Lender,
BANK OF AMERICA, N.A.,
and
UBS SECURITIES LLC,
as Co-Syndication Agents
CITIGROUP GLOBAL MARKETS INC.,
WACHOVIA BANK, NATIONAL ASSOCIATION,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
U.S. BANK NATIONAL ASSOCIATION,
as Managing Agent
 
CREDIT SUISSE SECURITIES (USA) LLC, and
WACHOVIA CAPITAL MARKETS, LLC
as Joint Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
 
       
Definitions
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    32  
SECTION 1.03. Pro Forma Calculations
    33  
 
       
ARTICLE II
 
       
The Credits
 
       
SECTION 2.01. Commitments
    33  
SECTION 2.02. Loans
    33  
SECTION 2.03. Swingline Loans
    36  
SECTION 2.04. Letters of Credit
    38  
SECTION 2.05. Borrowing Procedure
    44  
SECTION 2.06. Evidence of Debt; Repayment of Loans
    45  
SECTION 2.07. Fees
    45  
SECTION 2.08. Interest on Loans
    47  
SECTION 2.09. Default Interest
    47  
SECTION 2.10. Alternate Rate of Interest
    47  
SECTION 2.11. Termination and Reduction of Commitments
    48  
SECTION 2.12. Conversion and Continuation of Borrowings
    48  
SECTION 2.13. Voluntary Prepayment; Mandatory Prepayments and Commitment
Reductions
    50  
SECTION 2.14. Reserve Requirements; Change in Circumstances
    53  
SECTION 2.15. Change in Legality
    55  
SECTION 2.16. Indemnity
    56  
SECTION 2.17. Pro Rata Treatment
    56  
SECTION 2.18. Sharing of Setoffs
    57  
SECTION 2.19. Payments
    57  
SECTION 2.20. Taxes
    58  
SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    60  
 
        ARTICLE III

 
        Representations and Warranties

SECTION 3.01. Organization; Powers
    61  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.02. Authorization
    62  
SECTION 3.03. Enforceability
    62  
SECTION 3.04. Governmental Approvals
    62  
SECTION 3.05. Financial Statements
    62  
SECTION 3.06. No Material Adverse Change
    64  
SECTION 3.07. Title to Properties; Possession Under Leases
    64  
SECTION 3.08. Subsidiaries
    65  
SECTION 3.09. Litigation; Compliance with Laws
    65  
SECTION 3.10. Agreements
    66  
SECTION 3.11. Federal Reserve Regulations
    66  
SECTION 3.12. Investment Company Act
    66  
SECTION 3.13. Use of Proceeds
    66  
SECTION 3.14. Tax Returns
    66  
SECTION 3.15. No Material Misstatements
    67  
SECTION 3.16. Employee Benefit Plans
    67  
SECTION 3.17. Environmental Matters
    67  
SECTION 3.18. Insurance
    69  
SECTION 3.19. Security Documents
    69  
SECTION 3.20. Location of Real Property and Leased Premises
    70  
SECTION 3.21. Labor Matters
    70  
SECTION 3.22. Solvency
    70  
SECTION 3.23. Transaction Documents
    71  
SECTION 3.24. Sanctioned Persons
    71  
 
        ARTICLE IV

 
        Conditions of Lending

 
       
SECTION 4.01. All Credit Events
    72  
SECTION 4.02. Effective Date
    73  
 
        ARTICLE V

 
        Affirmative Covenants

 
       
SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties
    75  
SECTION 5.02. Insurance
    75  
SECTION 5.03. Obligations and Taxes
    77  
SECTION 5.04. Financial Statements, Reports, etc
    77  
SECTION 5.05. Litigation and Other Notices
    80  
SECTION 5.06. Information Regarding Collateral
    80  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings
    81  
SECTION 5.08. Use of Proceeds
    81  
SECTION 5.09. Employee Benefits
    81  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.10. Compliance with Environmental Laws
    82  
SECTION 5.11. Preparation of Environmental Reports
    82  
SECTION 5.12. Compliance with Laws
    82  
SECTION 5.13. Further Assurances
    82  
SECTION 5.14. Interest Rate Protection
    83  
SECTION 5.15. Consummation of the Merger
    83  
 
        ARTICLE VI

 
        Negative Covenants

 
       
SECTION 6.01. Indebtedness
    84  
SECTION 6.02. Liens
    87  
SECTION 6.03. Sale and Leaseback Transactions
    89  
SECTION 6.04. Investments, Loans and Advances
    89  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    92  
SECTION 6.06. Restricted Payments; Restrictive Agreements
    93  
SECTION 6.07. Transactions with Affiliates
    94  
SECTION 6.08. Business of Borrower and Subsidiaries
    94  
SECTION 6.09. Other Indebtedness and Agreements
    94  
SECTION 6.10. Capital Expenditures
    95  
SECTION 6.11. Consolidated Interest Expense Coverage Ratio
    96  
SECTION 6.12. Maximum Leverage Ratio
    97  
SECTION 6.13. Fiscal Year
    99  
SECTION 6.14. Certain Equity Securities
    99  
 
        ARTICLE VII

 
        Events of Default

 
        ARTICLE VIII

 
        The Administrative Agent and the Collateral Agent

 
        ARTICLE IX

 
        Miscellaneous

 
       
SECTION 9.01. Notices
    106  
SECTION 9.02. Survival of Agreement
    109  
SECTION 9.03. Binding Effect
    109  
SECTION 9.04. Successors and Assigns
    109  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.05. Expenses; Indemnity
    115  
SECTION 9.06. Right of Setoff
    116  
SECTION 9.07. APPLICABLE LAW
    117  
SECTION 9.08. Waivers; Amendments
    117  
SECTION 9.09. Interest Rate Limitation
    118  
SECTION 9.10. Entire Agreement
    119  
SECTION 9.11. WAIVER OF JURY TRIAL
    119  
SECTION 9.12. Severability
    119  
SECTION 9.13. Counterparts
    119  
SECTION 9.14. Headings
    120  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    120  
SECTION 9.16. Confidentiality
    121  
SECTION 9.17. Lender Action
    121  
SECTION 9.18. Patriot Act
    122  
SECTION 9.19. No Fiduciary Duty
    122  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES:
   
 
   
Schedule 1.01(a)
  Existing Letters of Credit
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 1.01(c)
  Mortgaged Property
Schedule 2.01
  Lenders and Commitments
Schedule 3.08
  Subsidiaries
Schedule 3.09
  Litigation
Schedule 3.17
  Environmental Matters
Schedule 3.18
  Insurance
Schedule 3.19(a)
  UCC Filing Offices
Schedule 3.19(c)
  Mortgage Filing Offices
Schedule 3.20(a)
  Owned Real Property
Schedule 3.20(b)
  Leased Real Property
Schedule 6.01
  Existing Indebtedness
Schedule 6.02
  Existing Liens
Schedule 6.04(a)
  Existing Investments
 
   
EXHIBITS:
   
 
   
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Guarantee and Collateral Agreement
Exhibit E
  Form of Mortgage
Exhibit F
  Form of Affiliate Subordination Agreement
Exhibit G-1
  Form of Opinion of James Elrod, Esq., General Counsel of the Borrower  
Exhibit G-2
  Form of Opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
special counsel to the Borrower  
Exhibit G-3
  Form of Opinion of Bass, Berry & Sims PLC, Tennessee counsel to the Borrower  
Exhibit H
  Form of Compliance Certificate

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of April 19, 2007 as amended by Amendment No. 1
dated December 5, 2008 (as further amended, supplemented or otherwise modified
from time to time, this “Agreement”), among KING PHARMACEUTICALS, INC., a
Tennessee corporation (the “Borrower”); the Lenders (as defined in Article I);
CREDIT SUISSE, a bank organized under the laws of Switzerland, acting through
its Cayman Islands Branch, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent” and the “Collateral
Agent”), and as swingline lender (in such capacity, the “Swingline Lender”),
Bank of America, N.A. and UBS Securities LLC, as co-syndication agents (in such
capacity, “Co-Syndication Agents”); Citigroup Global Markets Inc., Wachovia
Bank, National Association and The Royal Bank of Scotland plc, as
co-documentation agents (in such capacity, the “Co-Documentation Agents”); U.S.
Bank National Association, as managing agent (in such capacity, the “Managing
Agent”); and the Issuing Banks (as defined in Article I).
               The Borrower has requested the Lenders to extend credit in the
form of Revolving Loans at any time and from time to time on or after the
Effective Date and prior to the Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $475,000,000. The Borrower has
requested the Swingline Lender to extend credit, at any time and from time to
time prior to the Maturity Date, in the form of Swingline Loans in an aggregate
principal amount at any time outstanding not in excess of $20,000,000. The
Borrower has requested that the Issuing Banks issue letters of credit, in an
aggregate face amount at any time outstanding not in excess of $40,000,000 to
support payment obligations incurred in the ordinary course of business by the
Borrower and the Subsidiaries. The proceeds of the Revolving Loans and of the
Swingline Loans are to be used by the Borrower and the Subsidiaries to provide
working capital and for other general corporate purposes, including permitted
acquisitions and the refinancing of amounts outstanding under the Existing
Credit Agreement, and the Letters of Credit are to be used by the Borrower and
the Subsidiaries for general corporate purposes. The Lenders, the Swingline
Lender and the Issuing Banks have agreed to extend such credit on the terms and
subject to the conditions set forth herein.
               Accordingly, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
               SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms shall have the meanings specified below:

1



--------------------------------------------------------------------------------



 



               “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
               “ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.
               “ABR Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
               “Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(l).
               “Acquisition” shall mean the acquisition by Borrower of all the
Shares pursuant to a two-step transaction in which (a) Merger Sub will acquire
pursuant to the Tender Offer, for a purchase price of $37 per share in cash,
those Shares that have been validly tendered and not withdrawn and accepted for
payment pursuant to the Tender Offer and (b) on the Merger Date and in
accordance with the Merger Agreement, Merger Sub will be merged with and into
the Target with the Target being the surviving corporation, and each Share not
acquired in the Tender Offer will be converted into the right to receive $37 in
cash pursuant to, and subject to the provision of, the Merger Agreement.
               “Acquisition Consideration” shall mean the consideration paid in
respect of those Shares that have been validly tendered and not withdrawn in the
Tender Offer and that have been accepted for payment on the Amendment No. 1
Effective Date, the consideration paid in respect of those additional Shares
that are validly tendered and not withdrawn in a subsequent offering period
pursuant to the Tender Offer, and the consideration paid on or immediately after
the effective date of the Merger and to pay the appraised value of any Shares
held by holders who have properly perfected rights to appraisal in accordance
with Section 262 of the Delaware General Corporation Law.
               “Acquisition Transactions” shall have the meaning set forth in
Section 3.02.
               “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum equal to the
product of (a) the LIBO Rate in effect for such Interest Period and
(b) Statutory Reserves.
               “Administrative Agent” shall have the meaning assigned to such
term in the preamble to this Agreement.
               “Administrative Agent Fees” shall have the meaning assigned to
such term in Section 2.07(b).

2



--------------------------------------------------------------------------------



 



               “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.
               “Affiliate” shall mean, when used with respect to a specified
person, another person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
person specified.
               “Affiliate Subordination Agreement” shall mean an Affiliate
Subordination Agreement in the form of Exhibit F pursuant to which intercompany
obligations and advances owed by any Loan Party to a person that is not a Loan
Party are subordinated to the Obligations.
               “Agents” shall have the meaning assigned to such term in
Article VIII.
               “Agreement” shall have the meaning assigned to such term in the
preamble hereto.
               “Aggregate Revolving Credit Exposure” shall mean the aggregate
amount of the Lenders’ Revolving Credit Exposures.
               “Agreement Value” shall mean, for each Hedging Agreement, on any
date of determination, the maximum aggregate amount (giving effect to any
netting agreements) that the Borrower or any Subsidiary would be required to pay
if such Hedging Agreement were terminated on such date.
               “Alternate Base Rate” shall mean, for any day, a rate per annum
equal to the greater of (a) the Prime Rate in effect on such day and (b) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, including the inability of the Administrative Agent to
obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Prime Rate or the Federal Funds Effective
Rate, as the case may be.
               “Alpharma Convertible Note Indenture” shall mean the Indenture
dated as of March 20, 2007, as supplemented by the First Supplemental Indenture
dated March 20, 2007, each between Alpharma Inc. and U.S. Bank National
Association, as trustee, as in effect on the Amendment No. 1 Effective Date.

3



--------------------------------------------------------------------------------



 



               “Alpharma Convertible Notes” shall mean the 2.125% convertible
senior notes due 2027 issued by Alpharma Inc. pursuant to the Alpharma
Convertible Note Indenture and outstanding on the Amendment No. 1 Effective
Date.
               “Alpharma Escrow Account” shall have the meaning assigned to such
term in Section 5.16.
               “Amendment No. 1” shall mean Amendment No. 1 to this Agreement,
dated as of December 5, 2008, among the Borrower, the Swingline Lender, the
Issuing Bank, the Administrative Agent and the Collateral Agent and the lenders
party thereto.
               “Amendment No. 1 Effective Date” shall have the meaning assigned
to such term in Amendment No. 1.
               “Applicable Commitment Reduction Date” shall mean (a) with
respect to the Net Cash Proceeds of any Asset Sale, Equity Issuance, incurrence
or issuance of Indebtedness, ARS Liquidation Event or Extraordinary Receipt, the
earliest of (i) the third Business Day following the date of receipt by the
Borrower or any Subsidiary of such Net Cash Proceeds, (ii) the date designated
as the Applicable Commitment Reduction Date by notice in writing from the
Borrower to the Administrative Agent and (iii) solely in the case of Net Cash
Proceeds from any Asset Sales or ARS Liquidation Event, the date on which any
loans outstanding under the Term Loan Credit Agreement are prepaid from the
proceeds of such Asset Sale or ARS Liquidation and (b) with respect to any
prepayments required to be made pursuant to Section 2.13(g) from Excess Cash
Flow, the earliest of (i) the 90th day following the end of each fiscal year of
the Borrower, commencing with the first fiscal year ending after the Term Loan
Facility Termination, (ii) the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.04(a) and (iii) the
date designated as the Applicable Commitment Reduction Date by notice in writing
from the Borrower to the Administrative Agent.
               “Applicable Percentage” shall mean, for any day (a) with respect
to any Eurodollar Revolving Loan, 5.00% per annum, (b) with respect to any ABR
Loan, 4.00% per annum, and (c) with respect to the Commitment Fees, 0.50% per
annum.
               “ARS Liquidation Event” shall mean any event which enables the
Borrower or any Subsidiary to convert its auction rate securities into cash or
other immediately available funds (whether through incurring Permitted ARS
Indebtedness, the redemption of such auction rate securities by the issuer
thereof, the repurchase of such auction rate securities by the seller thereof,
the sale of such auction rate securities by the Borrower or such Subsidiary, or
otherwise).

4



--------------------------------------------------------------------------------



 



               “Asset Sale” shall mean the sale, transfer or other disposition
(by way of merger, casualty, condemnation or otherwise) by the Borrower or any
of the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
directors’ qualifying shares) or (b) any other assets of the Borrower or any of
the Subsidiaries (other than (i) inventory (including raw material), damaged,
obsolete, surplus or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) dispositions between
or among Foreign Subsidiaries, (iii) dispositions of Margin Stock for cash and
for fair market value as determined in good faith by the board of directors of
the Borrower; provided that the cash proceeds received in connection with any
such disposition are held in cash or Permitted Investments, (iv) solely for the
purpose of Section 2.13(e), any ARS Liquidation Event and (v) any sale, transfer
or other disposition or series of related sales, transfers or other dispositions
having a value not in excess of $500,000).
               “Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender and an assignee, and accepted by the
Administrative Agent, in the form of Exhibit B or such other form as shall be
approved by the Administrative Agent.
               “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
               “Borrower” shall have the meaning assigned to such term in the
preamble to this Agreement.
               “Borrower Materials” shall have the meaning assigned to such term
in Section 9.01.
               “Borrowing” shall mean a group of Loans of a single Class and
Type made by the Lenders on a single date and as to which a single Interest
Period is in effect.
               “Borrowing Request” shall mean a request by the Borrower in
accordance with the terms of Section 2.05 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.
               “Breakage Event” shall have the meaning assigned to such term in
Section 2.16.
               “Business Day” shall mean any day other than a Saturday, Sunday
or day on which banks in New York City are authorized or required by law to
close; provided, however, that when used in connection with a Eurodollar
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

5



--------------------------------------------------------------------------------



 



               “Capital Expenditures” shall mean, for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or should be) set forth in
a consolidated statement of cash flows of the Borrower for such period prepared
in accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.
               “Capital Lease Obligations” of any person shall mean the
obligations of such person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
               A “Change in Control” shall be deemed to have occurred if (a) any
“person” or “group” (within the meaning of Rule 13d-5 of the Securities Exchange
Act of 1934, as amended, as in effect on the date hereof) shall own, directly or
indirectly, beneficially or of record, shares representing more than 20% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) a majority of the seats (other than vacant
seats) on the board of directors of the Borrower shall at any time be occupied
by persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated, or (c) any change in
control (or similar event, however denominated) with respect to the Borrower or
any of the Subsidiaries shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which the Borrower or any
Subsidiary is a party.
               “Charges” shall have the meaning assigned to such term in
Section 9.09.
               “Class”, when used in respect of any Loan or Borrowing, shall
refer to whether such Loan or Borrowing shall be a Revolving Loan or Borrowing
or a Swingline Loan, and, in the case of a Revolving Loan or Borrowing and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment or Swingline Commitment.
               “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

6



--------------------------------------------------------------------------------



 



               “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include the Mortgaged Properties.
               “Collateral Agent” shall have the meaning assigned to such term
in the preamble to this Agreement.
               “Commitment” shall mean a Revolving Credit Commitment or
Swingline Commitment.
               “Commitment Fee” shall have the meaning assigned to such term in
Section 2.07(a).
               “Communications” shall have the meaning assigned to such term in
Section 9.01.
               “Confidential Information” shall have the meaning assigned to
such term in Section 9.16.
               “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated November 2008.
               “Controlled Deposit Account” shall have the meaning assigned to
such term in the Guarantee and Collateral Agreement.
               “Consolidated EBITDA” shall mean, for any period, Consolidated
Net Income for such period plus (a) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of
(i) consolidated interest expense for such period, (ii) the aggregate amount of
letter of credit fees paid during such period, (iii) consolidated income tax
expense for such period, (iv) all amounts attributable to depreciation and
amortization expense for such period, (v) all extraordinary charges for such
period, (vi) all other non-cash charges (other than the write-down of current
assets) for such period, (vii) all Milestone expenses paid during such period,
(viii) Transaction Fees paid in cash during such period, (ix) all other
non-recurring cash charges incurred for such period in connection with the
Merger (including payments to officers, employees and directors as change of
control payments, severance payments, special or retained bonuses and charges
for repurchases or rollover of, or modifications to, stock options); provided
that no more than $75,000,000 in the aggregate may be added back pursuant to
this clause during the term of this Agreement and (x) all other non-recurring
cash charges incurred during such period; provided that no more than
$125,000,000 in the aggregate may be added back pursuant to this clause during
the term of this Agreement and minus (b) without duplication (i) all cash
payments made during such period on account of reserves, restructuring charges
and other non-cash charges added to Consolidated Net Income pursuant to clause
(a)(vi) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
non-cash

7



--------------------------------------------------------------------------------



 



items of income for such period, all as determined on a consolidated basis with
respect to the Borrower and the Subsidiaries in accordance with GAAP; provided
that solely for purposes of calculating the Leverage Ratio in connection with
determining compliance with Section 6.12 for any period and the Consolidated
Interest Expense Coverage Ratio with respect to the first three full fiscal
quarters ended after the Amendment No. 1 Effective Date (A) the Consolidated
EBITDA of any Acquired Entity acquired by the Borrower or any Subsidiary
pursuant to a Permitted Acquisition during such period shall be included on a
pro forma basis for such period (assuming the consummation of such acquisition
and the incurrence or assumption of any Indebtedness in connection therewith
occurred as of the first day of such period) and (B) the Consolidated EBITDA of
any person or line of business sold or otherwise disposed of by the Borrower or
any Subsidiary during such period shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period). For purposes of determining the Consolidated Interest Expense Coverage
Ratio and the Leverage Ratio as of or for the periods ended on March 31, 2009
and June 30, 2009, Consolidated EBITDA will be deemed to be equal to (i) for the
fiscal quarter ended June 30, 2008, $175,000,000 and (ii) for the fiscal quarter
ended September 30, 2008, $189,000,000.
               “Consolidated Interest Expense” shall mean, for any period, the
interest expense, both expensed and capitalized (including the interest
component in respect of Capital Lease Obligations and Synthetic Lease
Obligations), accrued or paid by the Borrower and the Subsidiaries during such
period, determined on a consolidated basis in accordance with GAAP. For purposes
of the foregoing, interest expense shall be determined after giving effect to
any net payments made or received by the Borrower and the Subsidiaries with
respect to interest rate Hedging Agreements.
               “Consolidated Interest Expense Coverage Ratio” shall mean, for
any period, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Interest Expense for such period; provided that (i) for the
purpose of determining the Consolidated Interest Expense Coverage Ratio, no
effect shall be given to FASB Staff Position No. APB 14-1 dated May 9, 2008 and
(ii) for the first three consecutive full fiscal quarters ending on or after the
Amendment No. 1 Effective Date, Consolidated Interest Expense shall be deemed to
be equal to (a) the Consolidated Interest Expense for the first such fiscal
quarter, multiplied by 4, (b) the sum of Consolidated Interest Expense for the
first and second such fiscal quarters, multiplied by 2 and (c) the sum of
Consolidated Interest Expense for the first, second and third fiscal quarters
ended, multiplied by 4/3, respectively.
               “Consolidated Net Income” shall mean, for any period, the net
income or loss of the Borrower and the Subsidiaries for such period, as
determined on a consolidated basis in accordance with GAAP; provided that there

8



--------------------------------------------------------------------------------



 



shall be excluded (a) the income of any person (other than the Borrower) in
which any other person (other than the Borrower or a Wholly Owned Subsidiary or
any director holding qualifying shares in accordance with applicable law) has a
joint equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or a Wholly Owned Subsidiary by such
person during such period, (b) the income of any Subsidiary to the extent that
the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary, (c) the income or loss of
any person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any Subsidiary or the date that such
person’s assets are acquired by the Borrower or any Subsidiary, and (d) any
gains attributable to sales of assets out of the ordinary course of business.
               “Control” shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.
               “Convertible Note Indenture” shall mean the Indenture dated as of
March 29, 2006, between King Pharmaceuticals, Inc., the subsidiary guarantors
party thereto and The Bank of New York Trust Company, N.A., as trustee.
               “Convertible Notes” shall mean 11/4% convertible senior notes due
April 1, 2026, issued pursuant to the Convertible Note Indenture.
               “Co-Documentation Agent” shall have the meaning assigned to such
term in the preamble to this Agreement.
               “Co-Syndication Agent” shall have the meaning assigned to such
term in the preamble to this Agreement.
               “Credit Event” shall have the meaning assigned to such term in
Section 4.01.
               “Credit Facilities” shall mean the revolving credit, swingline
and letter of credit facilities provided for by this Agreement.
               “Current Assets” shall mean, at any time, the consolidated
current assets (other than cash and Permitted Investments) of the Borrower and
the Subsidiaries.
               “Current Liabilities” shall mean, at any time, the consolidated
current liabilities of the Borrower and the Subsidiaries at such time, but

9



--------------------------------------------------------------------------------



 



excluding, without duplication, (a) the current portion of any long-term
Indebtedness and (b) outstanding Revolving Loans and Swingline Loans.
               “Default” shall mean any event or condition which upon notice,
lapse of time or both would constitute an Event of Default.
               “Defaulting Lender” shall mean (a) any Lender that has
(i) defaulted in its obligation to make a Loan or to fund its participation in a
Letter of Credit or Swingline Loan required to be made or funded by it
hereunder, or (ii) notified the Administrative Agent or a Loan Party in writing
that it does not intend to satisfy any such obligation, or (b) any Lender that
has become insolvent, is the subject of any bankruptcy, insolvency, receivership
or similar proceedings or the assets or management of which has been taken over
by (or at the direction of) any Governmental Authority; provided that, for the
purpose of Sections 2.03(a) and 2.21(a), “Defaulting Lender” shall include any
Lender that, in the good faith judgment of the Swingline Lender, is reasonably
likely to become a Defaulting Lender; and provided further that, for the purpose
of Sections 2.04(a) and 2.21(a), “Defaulting Lender” shall include any Lender
that, in the good faith judgment of the Issuing Bank, is reasonably likely to
become a Defaulting Lender.
               “Deposit Account Control Agreement” shall have the meaning
assigned to such term in the Guarantee and Collateral Agreement.
               “Disqualified Stock” shall mean any Equity Interest that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise,
or is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date; provided
that for the purpose of this definition, the Maturity Date shall be determined
without regard to the proviso to the definition thereof.
               “dollars” or “$” shall mean lawful money of the United States of
America.
               “Domestic Subsidiary” shall mean a Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.

10



--------------------------------------------------------------------------------



 



               “Effective Date” shall mean the date on which the conditions set
forth in Section 4.02 are satisfied (or waived in accordance with Section 9.08).
               “environment” shall mean ambient air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata or as otherwise defined in any Environmental Law.
               “Environmental Claim” shall mean any written allegation, notice
of violation, claim, demand, order, directive, cost recovery action or other
cause of action by, or on behalf of, any Governmental Authority or any person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases), (b) exposure to any Hazardous Material,
(c) the presence, use, handling, generation, transportation, storage, treatment
or disposal of any Hazardous Material or (d) the violation or alleged violation
of any Environmental Law or Environmental Permit.
               “Environmental Law” shall mean any and all applicable present and
future treaties, laws (including common law), rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of or exposure to any
Hazardous Material or to health and safety matters, including, but not limited
to, the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. § 9601 et seq. (collectively “CERCLA”), the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. § 6901 et
seq., the Federal Water Pollution Control Act, as amended, 33 U.S.C. § 1251 et
seq., the Clean Air Act of 1970, as amended, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act of 1976, 15 U.S.C. § 2601 et seq., the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C. § 651 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et
seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. § 300(f) et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq., and
any similar or implementing foreign, state or local law, and all amendments or
regulations promulgated under any of the foregoing.
               “Environmental Permit” shall mean any permit, approval,
authorization, certificate, license, variance, filing or permission required by
or from any Governmental Authority pursuant to any Environmental Law.

11



--------------------------------------------------------------------------------



 



               “Equity Interests” shall mean shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in any
person, and any option, warrant or other right entitling the holder thereof to
purchase or otherwise acquire any such equity interest.
               “Equity Issuance” shall mean any issuance or sale by the Borrower
or any Subsidiary of any Equity Interests of the Borrower or such Subsidiary, as
applicable, except in each case for (a) any issuance or sale to the Borrower or
any Subsidiary, (b) any issuance of directors’ qualifying shares, and (c) sales
or issuances of common stock of the Borrower to management or employees of the
Borrower or any Subsidiary under any employee stock incentive, stock option or
stock purchase plan (or other equity-based compensation plan or arrangement) or
employee benefit plan in existence from time to time.
               “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
               “ERISA Affiliate” shall mean any trade or business (whether or
not incorporated) that, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code, or solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
               “ERISA Event” shall mean (a) any “reportable event,” as defined
in Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (h) the occurrence of a “prohibited
transaction” with respect to which the Borrower or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) with
respect to which the Borrower or any such Subsidiary could otherwise have or
incur material liabilities.

12



--------------------------------------------------------------------------------



 



               “Eurodollar Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.
               “Eurodollar Revolving Loan” shall mean any Revolving Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
               “Event of Default” shall have the meaning assigned to such term
in Article VII.
               “Excess Cash Flow” shall mean, for any fiscal year of the
Borrower, the excess of (a) the sum, without duplication, of (i) Consolidated
EBITDA for such fiscal year and (ii) reductions to non-cash working capital of
the Borrower and the Subsidiaries for such fiscal year (i.e., the decrease, if
any, in Current Assets minus Current Liabilities from the beginning to the end
of such fiscal year) over (b) the sum, without duplication, of (i) the amount of
any Taxes payable in cash by the Borrower and the Subsidiaries with respect to
such fiscal year, (ii) Consolidated Interest Expense for such fiscal year paid
in cash, (iii) Capital Expenditures made in cash in accordance with Section 6.10
during such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (iv) permanent
repayments of Indebtedness (other than mandatory prepayments of Loans under
Section 2.13) made in cash by the Borrower and the Subsidiaries during such
fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) the aggregate amount of letter of credit fees paid in cash by the Borrower
and the Subsidiaries during such fiscal year, (vi) the aggregate amount of
Milestone payments made in cash by the Borrower and the Subsidiaries during such
fiscal year, (vii) to the extent added to Consolidated Net Income in the
calculation of Consolidated EBITDA for such fiscal year, (x) all Transaction
Fees paid in cash during such fiscal year, (y) the aggregate amount of other
non-recurring cash charges incurred during such fiscal year in connection with
the Merger (including payments to officers, employees and directors as change of
control payments, severance payments, special or retained bonuses and charges
for repurchases or rollover of, or modifications to, stock options); provided
that no more than $75,000,000 in the aggregate may be deducted pursuant to this
clause (y) during the term of this Agreement and (z) the aggregate amount of
other non-recurring cash charges incurred by the Borrower and the Subsidiaries
during such fiscal year; provided that no more than $125,000,000 in the
aggregate may be deducted pursuant to this clause (z) during the term of this
Agreement and (viii) additions to non-cash working capital for such fiscal year
(i.e., the increase, if any, in Current Assets minus Current Liabilities from
the beginning to the end of such fiscal year).

13



--------------------------------------------------------------------------------



 



               “Excluded Taxes” shall mean, with respect to the Administrative
Agent, any Lender or Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located (provided, however,
that none of any Lender or Issuing Bank or any other recipient shall be deemed
to be located in any jurisdiction solely as a result of receiving any payments
under, or taking any other action related to, any loan under this or any other
agreement), (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause (a)
above and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section  2.21(a)), any withholding tax that
(i) is in effect and would apply to amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.20(a) or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.20(e).
               “Existing Credit Agreement” shall mean the Credit Agreement dated
as of April 23, 2002, as amended by the First Amendment dated as of March 22,
2006, among the Borrower, the lenders named therein, and Credit Suisse, as
administrative agent and collateral agent.
               “Existing Letters of Credit” means the existing letters of credit
issued under the Existing Credit Agreement and listed on Schedule 1.01(a). The
Borrower shall be deemed to have requested the issuance of each Existing Letter
of Credit for the purpose hereof.
               “Extraordinary Receipt” shall mean any cash received by or paid
to or for the account of the Borrower or any Subsidiary in respect of any
purchase price adjustments or indemnity payments payable in connection with the
Acquisition.
               “Federal Funds Effective Rate” shall mean, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

14



--------------------------------------------------------------------------------



 



               “Fee Letter” shall mean the Fee Letter dated March 5, 2007, among
the Borrower, the Administrative Agent and Credit Suisse.
               “Fees” shall mean the Commitment Fees, the Administrative Agent
Fees, the L/C Participation Fees and the Issuing Bank Fees.
               “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, treasurer or controller of such person.
               “Foreign Lender” shall mean any Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
               “Foreign Subsidiary” shall mean any Subsidiary that is not a
Domestic Subsidiary.
               “Fronting Fee” shall have the meaning assigned to such term in
Section 2.07(c).
               “GAAP” shall mean United States generally accepted accounting
principles applied on a consistent basis.
               “Governmental Authority” shall mean any Federal, state, local,
foreign or transnational court or governmental agency, authority,
instrumentality or regulatory body.
               “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).
               “Guarantee” of or by any person shall mean any obligation,
contingent or otherwise, of such person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.

15



--------------------------------------------------------------------------------



 



               “Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, the Subsidiaries party thereto and the Collateral Agent.
               “Guarantors” shall mean the Subsidiary Guarantors.
               “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes, hazardous or toxic substances or wastes, pollutants,
solid, liquid or gaseous wastes, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
environmental law.
               “Health Care Laws” shall mean any and all applicable current and
future treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by the Food and Drug Administration, the Center for Medicare and
Medicaid Services, the Department of Health and Human Services (“HHS”), the
Office of Inspector General of HHS, the Drug Enforcement Administration or any
other Governmental Authority (including any professional licensing laws,
certificate of need laws and state reimbursement laws), relating in any way to
the manufacture, distribution, marketing, sale, supply or other disposition of
any product or service of the Borrower or any Subsidiary, the conduct of the
business of the Borrower or any Subsidiary, the provision of health care
services generally, or to any relationship among the Borrower and the
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.
               “Hedging Agreement” shall mean any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.
               “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvement
Act of 1970.
               “Indebtedness” of any person shall mean, without duplication,
(a) all obligations of such person for borrowed money, (b) all obligations of
such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person upon which interest charges are customarily
paid, (d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business), (f) all Indebtedness
of others secured

16



--------------------------------------------------------------------------------



 



by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, (g) all Guarantees by such person of Indebtedness of others,
(h) all Capital Lease Obligations of such person, (i) all Synthetic Lease
Obligations of such person, (j) net obligations of such person under any Hedging
Agreements, valued at the Agreement Value thereof, (k) all obligations of such
person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests of such person or any other person or any
warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (l) all
obligations of such person as an account party in respect of letters of credit
and (m) all obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner.
               “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
               “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
               “Interest Payment Date” shall mean (a) with respect to any ABR
Loan (including any Swingline Loan), the last Business Day of each March, June,
September and December, and (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing.
               “Interest Period” shall mean, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is 1, 2, 3 or 6 (or, if
agreed to by each Lender, 9) months thereafter, as the Borrower may elect;
provided, however, that, (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such

17



--------------------------------------------------------------------------------



 



Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
               “Issuing Bank” shall mean, at any time, Credit Suisse and each
other person that is listed on Schedule 2.04 or that shall have become an
Issuing Bank hereunder as provided in Section 2.04(j) (other than any person
that shall have ceased to be an Issuing Bank as provided in Section 2.04(i)),
each in its capacity as an issuer of Letters of Credit hereunder.
               “Issuing Bank Agreement” shall have the meaning assigned to such
term in Section 2.04(j).
               “Issuing Bank Fees” shall have the meaning assigned to such term
in Section 2.07(c).
               “Joint Arrangers” shall mean Credit Suisse Securities (USA) LLC
and Wachovia Capital Markets, LLC.
               “L/C Commitment” shall mean, as to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.04. The initial amount of each Issuing Bank’s L/C Commitment is
specified on Schedule 2.04 or in the Issuing Bank Agreement pursuant to which it
shall have become an Issuing Bank.
               “L/C Disbursement” shall mean a payment or disbursement made by
an Issuing Bank pursuant to a Letter of Credit.
               “L/C Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount of all L/C Disbursements that have not yet
been reimbursed at such time. The L/C Exposure of any Lender at any time shall
mean its Pro Rata Percentage of the aggregate L/C Exposure at such time.
               “L/C Participation Fee” shall have the meaning assigned to such
term in Section 2.07(c).
               “Lenders” shall mean the financial institutions listed on
Schedule 2.01 and any other financial institution that has become a party hereto
pursuant to an Assignment and Acceptance, other than any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Acceptance. Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.
               “Letter of Credit” shall mean (i) any letter of credit issued
pursuant to Section 2.04 and (ii) the Existing Letters of Credit.

18



--------------------------------------------------------------------------------



 



               “Leverage Ratio” shall mean, on any date, the ratio of (a) Total
Funded Debt on such date to (b) Consolidated EBITDA for the most recently ended
period of four fiscal quarters, all as determined on a consolidated basis in
accordance with GAAP.
               “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m., London time, on the date which is two
Business Days prior to the beginning of such Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in dollars
(as set forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying rates) for a period equal to such Interest
Period, provided that, to the extent that an interest rate is not ascertainable
pursuant to the foregoing provisions of this definition, the “LIBO Rate” shall
be the interest rate per annum determined by the Administrative Agent equal to
the average of the rates per annum (rounded upwards, if necessary, to the next
1/16 of 1%) at which deposits in dollars are offered for such Interest Period by
two major banks selected by the Administrative Agent in the London interbank
market at approximately 11:00 a.m., London time, on the date two Business Days
prior to the beginning of such Interest Period. In the event that such rate is
not available at such time for any reason, then the “LIBO Rate” with respect to
such Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/16 of 1%) at which dollar deposits of an
amount equal to the applicable Loans and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
               “Lien” shall mean, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
               “Loan Documents” shall mean this Agreement, the Letters of
Credit, the Security Documents, any promissory notes issued pursuant to
Section 2.06 and any other document executed in connection with the foregoing.
               “Loan Parties” shall mean the Borrower and the Subsidiary
Guarantors.
               “Loans” shall mean the Revolving Loans and the Swingline Loans.

19



--------------------------------------------------------------------------------



 



               “Managing Agent” shall have the meaning assigned to such term in
the preamble to this Agreement.
               “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
               “Material Adverse Effect” shall mean one or more events, changes
or effects which, individually or in the aggregate, have had or could reasonably
be expected to have a material adverse effect on (a) the business, assets,
results of operations, condition (financial or otherwise) or prospects of the
Borrower and the Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform any of its obligations under any Loan
Document to which it is or will be a party or (c) the validity or enforceability
of any of the Loan Documents or any other documents entered into in connection
with the Transactions or other transactions contemplated thereby or the rights,
remedies and benefits available to the parties thereunder; provided that solely
for the purposes of determining whether the condition in Section 4.01(b) has
been satisfied on the Amendment No. 1 Effective Date, a “Material Adverse
Effect” shall be deemed to have occurred for purposes of Section 3.06(a) if
(x) there shall have occurred any event, change or condition since December 31,
2007 that, individually or in the aggregate, has had, or could reasonably be
expected to have, a material adverse effect on the business, assets,
liabilities, operations, condition (financial or otherwise), operating results,
projections or prospects of the Target and its subsidiaries, taken as a whole,
or (y) there shall have occurred any event, change or condition since
December 31, 2007 that, individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise), operating
results, projections or prospects of the Borrower and its subsidiaries, taken as
a whole. For the avoidance of doubt, neither a Skelaxin Expiration Event nor a
Skelaxin Trigger Event shall constitute a Material Adverse Effect.
               “Material Foreign Subsidiary” shall mean any Foreign Subsidiary
(a) the consolidated revenues of which for the most recent period of four fiscal
quarters of the Borrower for which audited financial statements have been
delivered pursuant to Section 5.04 were greater than 2.5% of the Borrower’s
total consolidated revenues for such period or (b) the consolidated assets of
which as of the end of such period were greater than 2.5% of the Borrower’s
total consolidated assets as of such date.
               “Material Indebtedness” shall mean Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $35,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.

20



--------------------------------------------------------------------------------



 



               “Material Leased Property” shall have the meaning assigned to
such term in Section 3.20(b).
               “Maturity Date” shall mean April 19, 2012; provided that,
notwithstanding the foregoing, the Maturity Date shall be October 1, 2011 (or,
if such date is not a Business Day, the immediately preceding Business Day)
unless (a) the Convertible Notes shall have been refinanced in full on terms
reasonably satisfactory to the Administrative Agent on or prior to October 1,
2011 and (b) the Administrative Agent shall have notified the Borrower in
writing on or prior to October 1, 2011 of the satisfaction of clause (a).
               “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
               “Merger” shall mean the merger on the Merger Date of Merger Sub
with and into Target, with Target being the surviving entity, in accordance with
the Merger Agreement.
               “Merger Agreement” shall mean the Agreement and Plan of Merger
dated as of November 23, 2008 among the Borrower, Merger Sub and the Target, as
amended from time to time in compliance with Section 6.09(b).
               “Merger Date” shall mean the date on which the Merger is
consummated.
               “Merger Sub” shall mean Albert Acquisition Corp., a wholly owned
Delaware subsidiary of the Borrower.
               “Milestone” shall mean all in-process research and development
costs and payments due upon achievement of certain clinical, regulatory and
sales conditions.
               “Moody’s” shall mean Moody’s Investors Service, Inc., or any
successor thereto.
               “Mortgaged Properties” shall mean, initially, the owned real
properties and leasehold and subleasehold interests of the Loan Parties
specified on Schedule 1.01(c), and shall include each other parcel of real
property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 5.13.
               “Mortgages” shall mean the mortgages, deeds of trust, leasehold
mortgages, assignments of leases and rents, modifications and other security
documents delivered pursuant to Section 3(e) of Amendment No. 1 or pursuant to
Section 5.13, each substantially in the form of Exhibit E.

21



--------------------------------------------------------------------------------



 



               “Multiemployer Plan” shall mean a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
               “Non-Consenting Lender” means any Lender that withholds its
consent to any proposed amendment, modification or waiver that cannot become
effective without the consent of such Lender under Section 9.08, and that has
been consented to by the Required Lenders.
               “Net Cash Proceeds” shall mean (a) with respect to any Asset
Sale, the cash proceeds thereof (including cash proceeds subsequently received
(as and when received) in respect of non-cash consideration initially received),
net of (i) selling expenses (including actual broker’s fees or commissions,
legal fees, transfer and similar taxes and the Borrower’s good faith estimate of
income taxes paid or payable in connection with such sale), (ii) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Cash Proceeds)
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money (other than Term Indebtedness)
which is secured by the asset sold in such Asset Sale and which is required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset); provided, however, that, if (x) the Borrower shall
deliver a certificate of a Financial Officer to the Administrative Agent at the
time of receipt thereof setting forth the Borrower’s intent to reinvest such
proceeds in productive assets of a kind then used or usable in the business of
the Borrower and its Subsidiaries within 180 days of receipt of such proceeds,
(y) no Default or Event of Default shall have occurred and shall be continuing
at the time of such certificate or at the proposed time of the application of
such proceeds, and (z) such proceeds are not proceeds of any Required
Divestiture, such proceeds shall not constitute Net Cash Proceeds except to the
extent that either (A) such proceeds are not so used, and no legally binding
commitment to so use such proceeds has been entered into with an entity that is
not an Affiliate of the Borrower or its Subsidiaries, on or prior to the end of
such 180-day period or (B) a legally binding commitment to so use such proceeds
has been entered into on or prior to the end of such 180-day period with an
entity that is not an Affiliate of the Borrower or its Subsidiaries, but such
proceeds are not so used on or prior to the 90th day following the end of such
180-day period, in either case, at which time such proceeds shall be deemed to
be Net Cash Proceeds; provided further that no cash proceeds of an Asset Sale
shall constitute Net Cash Proceeds until the aggregate amount of all Net Cash
Proceeds from Asset Sales (without giving effect to this proviso) exceeds
$5,000,000; (b) with respect to any issuance or incurrence of Indebtedness or
any Equity Issuance or with respect to any ARS Liquidation Event, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith (and, in

22



--------------------------------------------------------------------------------



 



the case of any ARS Liquidation Event, net of the principal amount, premium or
penalty, if any, interest or other amount on any Permitted ARS Indebtedness
which is required to be paid with such proceeds); and (c) with respect to any
Extraordinary Receipt, the cash proceeds thereof; provided further that for
purposes of this definition, an ARS Liquidation Event shall be governed by
clause (b).
               “Obligations” shall mean all obligations defined as “Revolving
Secured Obligations” in the Guarantee and Collateral Agreement and the
guarantees thereof set forth in the Guarantee and Collateral Agreement.
               “OFAC” shall have the meaning assigned to such term in
Section 3.24.
               “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.
               “Patriot Act” shall have the meaning assigned to such term in
Section 9.18.
               “PBGC” shall mean the Pension Benefit Guaranty Corporation
referred to and defined in ERISA.
               “Perfection Certificate” shall have the meaning assigned to such
term in the Guarantee and Collateral Agreement.
               “Permitted Acquisition” shall have the meaning assigned to such
term in Section 6.04(l).
               “Permitted ARS Indebtedness” shall mean any Indebtedness of the
Borrower or any other Loan Party that is secured solely by Liens permitted under
Section 6.02(o) and that is otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent.
               “Permitted Investments” shall mean:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of issuance thereof and having, at the date of acquisition, a

23



--------------------------------------------------------------------------------



 



rating of at least “Prime 1” (or the then equivalent grade) by Moody’s or “A-1”
(or the then equivalent grade) by S&P;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent, the Collateral Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;
     (e) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;
     (f) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing; and
     (g) other investment instruments approved in writing by the Required
Lenders.
          For the avoidance of doubt, auction rate securities shall not
constitute Permitted Investments.
               “person” shall mean any natural person, corporation, business
trust, joint venture, association, company, limited liability company,
partnership, Governmental Authority or other entity.
               “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

24



--------------------------------------------------------------------------------



 



               “Platform” shall have the meaning assigned to such term in
Section 9.01.
               “Prime Rate” shall mean the rate of interest per annum announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City, New York; each change in the Prime Rate shall
be effective on the date such change is announced as being effective.
               “Properties” shall have the meaning assigned to such term in
Section 3.17(a).
               “Pro Rata Percentage” of any Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have been terminated, the Pro Rata Percentages of the Lenders shall be
determined by reference to the Revolving Credit Commitments most recently in
effect (giving effect to any assignments pursuant to Section 9.04).
               “Public Lender” shall have the meaning assigned to such term in
Section 9.01.
               “Qualified Capital Stock” of any person shall mean any Equity
Interest of such person that is not Disqualified Stock.
               “Register” shall have the meaning assigned to such term in
Section 9.04(d).
               “Regulation T” shall mean Regulation T of the Board as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.
               “Regulation U” shall mean Regulation U of the Board as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.
               “Regulation X” shall mean Regulation X of the Board as from time
to time in effect and all official rulings and interpretations thereunder or
thereof.
               “Related Fund” shall mean, with respect to any Lender that is a
fund that invests in loans, any other fund that invests in loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
               “Related Parties” shall mean, with respect to any specified
person, such person’s Affiliates and the respective directors, officers,
employees, trustees, agents and advisors of such person and such person’s
Affiliates.

25



--------------------------------------------------------------------------------



 



               “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the environment.
               “Remedial Action” shall mean (a) “remedial action” as such term
is defined in CERCLA, 42 U.S.C. Section 9601(24), and (b) all other actions
required by any Governmental Authority or voluntarily undertaken to: (i) clean
up, remove, treat, abate or in any other way address any Hazardous Material in
the environment; (ii) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material so it does not migrate or endanger or
threaten to endanger public health, welfare or the environment; or (iii) perform
studies and investigations in connection with, or as a precondition to, clause
(i) or (ii) above.
               “Required Divestiture” means any Asset Sale required by the
applicable Governmental Authority as a condition to obtaining any approval to,
or as a condition to not objecting to, restraining or preventing, the
Acquisition under the HSR Act.
               “Required Lenders” shall mean, at any time, Lenders having
Revolving Loans, L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments representing a majority of the sum of all outstanding Revolving
Loans, L/C Exposures, Swingline Exposures and unused Revolving Credit
Commitments.
               “Responsible Officer” of any person shall mean the chief
executive officer, the president or any Financial Officer of such person and any
other officer or similar official thereof responsible for the administration of
the obligations of such person in respect of this Agreement.
               “Restricted Indebtedness” shall mean Indebtedness of the Borrower
or any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09.
               “Restricted Payment” shall mean any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in the Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower or any
Subsidiary.
               “Revolving Borrowing” shall mean a Borrowing comprised of
Revolving Loans.

26



--------------------------------------------------------------------------------



 



               “Revolving Credit Commitment” shall mean, with respect to each
Lender, the commitment of such Lender to make Revolving Loans hereunder as set
forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to which
such Lender assumed its Revolving Credit Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.11 or 2.13 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
               “Revolving Credit Exposure” shall mean, with respect to any
Lender at any time, the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the aggregate amount at such
time of such Lender’s L/C Exposure, plus the aggregate amount at such time of
such Lender’s Swingline Exposure.
               “Revolving Loans” shall mean the revolving loans made by the
Lenders to the Borrower pursuant to Section 2.01. Each Revolving Loan shall be a
Eurodollar Revolving Loan or an ABR Revolving Loan.
               “S&P” shall mean Standard & Poor’s Ratings Services, or any
successor thereto.
               “SEC” shall mean the U.S. Securities and Exchange Commission, or
any Governmental Authority succeeding to any of its principal functions.
               “Secured Parties” shall mean the “Revolving Secured Parties” as
defined in the Guarantee and Collateral Agreement.
               “Security Documents” shall mean the Mortgages, the Guarantee and
Collateral Agreement and each of the security agreements, mortgages and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.13.
               “Shares” shall mean all of the issued and outstanding shares of
Class A Common Stock, par value $0.20 per share, together with the associated
preferred stock purchase rights, of the Target.
               “Skelaxin Expiration Event” shall mean that any one or more of
the following shall have occurred: (i) U.S. Patent Nos. 6,407,128, 6,683,102 or
any other United States Patent listed in the Food and Drug Administration’s
Orange Book with reference to Skelaxin (the “Skelaxin Patents”) shall have
expired, (ii) any final non-appealable judgment of any court of competent
jurisdiction shall have been entered holding that any Skelaxin Patent is
non-infringed, invalid or unenforceable or (iii) any authorized sale in the
United States of a Food and Drug Administration approved generic product of the
same dosage, form and strength as Skelaxin (metaxalone) shall have occurred.

27



--------------------------------------------------------------------------------



 



               “Skelaxin Trigger Event” shall mean that, as a result of a
Skelaxin Expiration Event, the revenue of the Borrower and the Subsidiaries for
any fiscal quarter shall be more than 20% less than the revenue of the Borrower
and the Subsidiaries for the corresponding fiscal quarter of the prior fiscal
year, in each case as determined on a consolidated basis in accordance with
GAAP.
               “SPC” shall have the meaning assigned to such term in
Section 9.04(i).
               “Specified Share” shall mean (i) at any time following the Term
Loan Facility Termination, 100% and (ii) at any time prior to the Term Loan
Facility Termination, a fraction expressed as a percentage, the numerator of
which is the outstanding Revolving Credit Commitment at such time and the
denominator of which is the sum of (x) the outstanding Revolving Credit
Commitment at such time whether used or unused plus (y) the aggregate
outstanding amounts of loans and unused commitment under the Term Loan Credit
Agreement at such time.
               “Statutory Reserves” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board for Eurocurrency Liabilities (as defined
in Regulation D of the Board). Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurodollar Revolving Loans shall be
deemed to constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
               “subsidiary” shall mean, with respect to any person (herein
referred to as the “parent”), any corporation, partnership, limited liability
company, association or other business entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held, or
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
               “Subsidiary” shall mean any and all subsidiaries of the Borrower.
               “Subsidiary Guarantor” shall mean each Subsidiary listed on
Schedule 1.01(b), and each other Subsidiary that is or becomes a party to the
Guarantee and Collateral Agreement.

28



--------------------------------------------------------------------------------



 



               “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make loans pursuant to Section 2.03, as the same may be reduced from
time to time pursuant to Sections 2.11 or 2.13.
               “Swingline Exposure” shall mean at any time the aggregate
principal amount at such time of all outstanding Swingline Loans. The Swingline
Exposure of any Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
               “Swingline Lender” shall have the meaning assigned to such term
in the preamble to this Agreement.
               “Swingline Loan” shall mean any loan made by the Swingline Lender
pursuant to Section 2.03.
               “Swingline Maturity Date” shall mean, as to any Swingline Loan,
the earlier of the Maturity Date and the date that is 30 days after the date on
which such Loan was made.
               “Synthetic Lease” shall mean, as to any person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) (a) that is accounted for as an
operating lease under GAAP and (b) in respect of which the lessee retains or
obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such person is the lessor.
               “Synthetic Lease Obligations” shall mean, as to any person, an
amount equal to the capitalized amount of the remaining lease payments under any
Synthetic Lease that would appear on a balance sheet of such person in
accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations.
               “Synthetic Purchase Agreement” shall mean any swap, derivative or
other agreement or combination of agreements pursuant to which the Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of the Borrower or the
Subsidiaries (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.
               “Target” shall mean Alpharma Inc., a Delaware corporation.

29



--------------------------------------------------------------------------------



 



               “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
               “Tender Offer” shall mean the offer to purchase for cash all of
the Shares by Merger Sub pursuant to the Tender Offer Documentation and in
accordance with the Merger Agreement.
               “Tender Offer Documentation” shall mean the definitive documents
filed with the SEC with respect to the Tender Offer, including (x) the Offer to
Purchase for Cash all outstanding Shares dated as of September 12, 2008 as
extended on October 13, 2008 and further extended on November 24, 2008 and as
modified to reflect the changes thereto set forth in the Merger Agreement and
(y) the related Letter of Transmittal, each as amended from time to time in
compliance with Section 6.09(b).
               “Term Indebtedness” shall mean Indebtedness of the Borrower under
the Term Loan Credit Agreement and all guarantees thereof by any Subsidiary
Guarantor and all refinancings, renewals and extensions thereof that are
permitted by Section 6.01(l).
               “Term Liens” shall have the meaning assigned to such term in
Section 6.02(r).
               “Term Loan Credit Agreement” shall mean the Term Loan Credit
Agreement dated as of the Amendment No. 1 Effective Date among the Borrower,
Credit Suisse as Administrative Agent, and the other agents and lenders party
thereto from time to time, as amended from time to time in accordance with
Section 6.09 and any term loan credit agreement governing any refinancing,
renewal or extension of Indebtedness thereunder as permitted by Section 6.01(l).
               “Term Loan Documents” shall mean the “Loan Documents” under, and
as defined in, the Term Loan Credit Agreement, and any documents governing
refinancings, renewals and extensions of the Indebtedness under the Term Loan
Credit Agreement that are permitted by Section 6.01(l).
               “Term Loan Facility Termination” shall occur when all commitments
under the Term Loan Credit Agreement shall have terminated or expired, and the
principal of all loans outstanding under the Term Loan Credit Agreement, and all
interest on such loans and all other amounts outstanding under the Term Loan
Credit Agreement (other than contingent indemnification and expense
reimbursement obligations as to which no claim shall have been asserted) shall
have been paid in full.
               “Term Refinanced Indebtedness” shall have the meaning assigned to
such term in Section 6.01(l).

30



--------------------------------------------------------------------------------



 



               “Term Refinancing Indebtedness” shall have the meaning assigned
to such term in Section 6.01(l).
               “Total Funded Debt” shall mean, as of any date of determination,
without duplication, the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries outstanding as of such date (other than
Indebtedness of the type referred to in clauses (i), (j), (k) and (l) of the
definition of such term, except, (x) in the case of such clause (j), to the
extent of the Agreement Value of any Hedging Agreement that has been terminated
and (y) in the case of such clause (l), to the extent of any unreimbursed
drawings thereunder).
               “Total Revolving Credit Commitment” shall mean, at any time, the
aggregate amount of the Revolving Credit Commitments, as in effect at such time.
               “Transaction Fees” means fees or expenses in an aggregate amount
not exceeding $70,000,000 for the term of this Agreement incurred or paid by
Borrower or any Subsidiary in connection with the Transactions.
               “Transactions” shall mean, collectively, (a) the execution,
delivery and performance by the Borrower and Merger Sub of the Merger Agreement
and the consummation of the Merger and the other transactions contemplated
thereby, (b) the consummation of the Tender Offer, (c) the execution, delivery
and performance by the Loan Parties of the Loan Documents and the Term Loan
Documents to which they are a party and the making of the borrowings hereunder
or thereunder and (d) the payment of related fees and expenses.
               “Type”, when used in respect of any Loan or Borrowing, shall
refer to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, the term “Rate”
shall include the Adjusted LIBO Rate and the Alternate Base Rate.
               “Uniform Commercial Code” shall mean the Uniform Commercial Code
in effect from time to time in the State of New York; provided, however, that if
by reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.
               “Uniform Customs” shall have the meaning assigned to such term in
Section 9.07.

31



--------------------------------------------------------------------------------



 



          “Wholly Owned Subsidiary” of any person shall mean a subsidiary of
such person of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the Equity Interests are, at the
time any determination is being made, owned, Controlled or held by such person
or one or more wholly owned Subsidiaries of such person or by such person and
one or more wholly owned Subsidiaries of such person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withdrawal Certificate” shall have the meaning assigned to such term
in Section 5.16.
          SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, (a) any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time, in each case in accordance
with the express terms of this Agreement, (b) any reference to any statute,
regulation or other law shall be construed (i) as referring to such statute,
regulation or other law as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor statutes, regulations
or other laws) and (ii) to include all official rulings and interpretations
thereunder, (c) any reference herein to any person shall be construed to include
such person’s successors and assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) the
words “assets” or “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, however, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Amendment No. 1 Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the

32



--------------------------------------------------------------------------------



 



application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
          SECTION 1.03. Pro Forma Calculations. All computations required to be
made hereunder to demonstrate pro forma compliance with any covenant after
giving effect to any acquisition, investment, sale, disposition or similar event
shall reflect on a pro forma basis such event and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, but shall
not take into account any projected synergies or similar benefits expected to be
realized as a result of such event; provided that projected synergies or similar
benefits may be included to the extent permitted to be recognized in pro forma
statements prepared in accordance with Regulation S-X under the Securities Act.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time on or after the Effective Date and until the
earlier of the Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrower may borrow, pay or
prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to paragraph (f) below, the Loans comprising any Borrowing shall be in
an aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $1,000,000 or (ii) equal to the remaining available balance of the
Revolving Credit Commitments.

33



--------------------------------------------------------------------------------



 



          (b) Subject to Sections 2.10 and 2.15, each Borrowing (other than
Swingline Loans) shall be comprised entirely of ABR Loans or Eurodollar
Revolving Loans as the Borrower may request pursuant to Section 2.05. Each
Swingline Loan shall be an ABR Loan. Each Lender may at its option make any
Eurodollar Revolving Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than ten
Eurodollar Borrowings being outstanding hereunder at any time. For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
          (c) Except with respect to Loans made pursuant to paragraph (f) below,
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account in the name of the Borrower designated by the
Borrower in the applicable Borrowing Request (or, in the case of Loans made on
the Effective Date, first apply such amounts to pay amounts outstanding under
the Existing Credit Agreement) or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.
          (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing
(which payment shall not

34



--------------------------------------------------------------------------------



 



constitute a waiver of, or otherwise adversely affect, the Borrower’s rights
against such Lender, if any) and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
          (e) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request any Borrowing or the conversion or
continuation of any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
          (f) If the applicable Issuing Bank shall not have received from the
Borrower the payment required to be made by Section 2.04(e) in respect of any
L/C Disbursement within the time specified in such Section, such Issuing Bank
will promptly notify the Administrative Agent of the amount of such L/C
Disbursement and the Administrative Agent will promptly notify each Lender of
such amount and its Pro Rata Percentage thereof. Each Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 2:00 p.m., New York City time, on such date (or, if such Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such L/C
Disbursement (it being understood that (i) if the conditions precedent to
borrowing set forth in Sections 4.01(b) and 4.01(c) have been satisfied, such
amount shall be deemed to constitute an ABR Revolving Loan of such Lender and,
to the extent of such payment, the obligations of the Borrower in respect of
such L/C Disbursement shall be discharged and replaced with the resulting ABR
Borrowing, and (ii) if such conditions precedent to borrowing have not been
satisfied, then any such amount paid by any Lender shall not constitute a Loan
and shall not relieve the Borrower from its obligation to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to such Issuing
Bank amounts so received by it from the Lenders. The Administrative Agent will
promptly pay to such Issuing Bank any amounts received by it from the Borrower
pursuant to Section 2.04(e) prior to the time that any Lender makes any payment
pursuant to this paragraph (f); any such amounts received by the Administrative
Agent thereafter will be promptly remitted by the Administrative Agent to the
Lenders that shall have made such payments and to such Issuing Bank, as their
interests may appear. If any Lender shall not have made its Pro Rata Percentage
of such L/C Disbursement available to the Administrative Agent as provided
above, such Lender and the Borrower severally agree to pay interest on such
amount, for each day from and including the date such

35



--------------------------------------------------------------------------------



 



amount is required to be paid in accordance with this paragraph to but excluding
the date such amount is paid, to the Administrative Agent for the account of
such Issuing Bank at (i) in the case of the Borrower, a rate per annum equal to
the interest rate applicable to ABR Revolving Loans pursuant to Section 2.08(a)
(which payment shall not constitute a waiver of, or otherwise adversely affect,
the Borrower’s rights against such Lender, if any) and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.
          SECTION 2.03. Swingline Loans. (a) Swingline Commitment. Subject to
the terms and conditions and relying upon the representations and warranties
herein set forth, the Swingline Lender agrees to make loans to the Borrower at
any time and from time to time on and after the Effective Date and until the
earlier of the Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $20,000,000 or (ii) the
Aggregate Revolving Credit Exposure, after giving effect to any Swingline Loan,
exceeding the Total Revolving Credit Commitment; provided that the Swingline
Lender shall not make a Swingline Loan to refinance an outstanding Swingline
Loan. Each Swingline Loan shall be in a principal amount that is an integral
multiple of $500,000. Within the foregoing limits, the Borrower may borrow, pay
or prepay and reborrow Swingline Loans hereunder, subject to the terms,
conditions and limitations set forth herein. Notwithstanding anything to the
contrary contained in this Section 2.03 or elsewhere in this Agreement, (i) the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Lender is a Defaulting Lender unless the Swingline Lender has entered
into arrangements satisfactory to it and the Borrower to eliminate the Swingline
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Defaulting Lenders’ Pro Rata Percentage of the
outstanding Swingline Loans, and (ii) the Swingline Lender shall not make any
Swingline Loan after it has received written notice from the Borrower, any other
Loan Party or the Required Lenders stating that a Default or an Event of Default
exists and is continuing until such time as the Swingline Lender shall have
received written notice (A) of rescission of all such notices from the party or
parties originally delivering such notice or notices or (B) of the waiver of
such Default or Event of Default in accordance with Section 9.08(b).
          (b) Swingline Loans. The Borrower shall notify the Swingline Lender
(with a copy to the Administrative Agent) by facsimile, or by telephone
(promptly confirmed by facsimile), not later than 10:00 a.m., New York City
time, on the day of a proposed Swingline Loan. Such notice shall be delivered on
a Business Day, shall be irrevocable, shall refer to this Agreement and shall
specify the requested date (which shall be a Business

36



--------------------------------------------------------------------------------



 



Day) and amount of such Swingline Loan. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 2:00 p.m., New York
City time, on the day such Swingline Loan is so requested.
          (c) Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Swingline Loan, in whole or in part, upon giving
irrevocable written or facsimile notice (or telephone notice promptly confirmed
by written, or facsimile notice) to the Swingline Lender (with a copy to the
Administrative Agent) before 12:00 (noon), New York City time, on the date of
prepayment at the Swingline Lender’s address for notices specified on
Schedule 2.01.
          (d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to
the provisions of Section 2.09, shall bear interest as provided in
Section 2.08(a).
          (e) Participations. The Swingline Lender may, by written notice given
to the Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day, in its sole discretion, require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding; provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Article VII(g) or Article VII(h)) or upon the exercise of any of the
remedies provided in the last paragraph of Article VII. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. The Administrative Agent will, promptly upon receipt of such
notice, give notice to each Lender, specifying in such notice such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. In furtherance of the
foregoing, each Lender hereby irrevocably, absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is irrevocable, absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.02(c) with respect
to Loans made by such Lender (and Section 2.02(c) shall apply, with the
necessary changes, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the

37



--------------------------------------------------------------------------------



 



Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.
          SECTION 2.04. Letters of Credit. (a) General. (i) The Borrower may
request the issuance of a Letter of Credit (A) for its own account or (B) for
the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time on and after the Effective Date while the Revolving Credit Commitments
remain in effect. This Section shall not be construed to impose an obligation
upon any Issuing Bank to issue any Letter of Credit that is inconsistent with
the terms and conditions of this Agreement. Notwithstanding anything to the
contrary contained in this Section 2.04 or elsewhere in this Agreement, in the
event that a Lender is a Defaulting Lender, no Issuing Bank shall be required to
issue any Letter of Credit unless such Issuing Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Bank’s risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, including by cash collateralizing each such Defaulting
Lender’s Pro Rata Percentage of each L/C Disbursement. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit referred to in clause (B) of the first sentence of this paragraph, it
will be fully responsible for the reimbursement of L/C Disbursements, the
payment of interest thereon and the payment of L/C Participation Fees and other
fees due under Section 2.07 to the same extent as if it were the sole account
party in respect of such Letter of Credit (the Borrower hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor of
the obligations of any Subsidiary that shall be an account party in respect of
any such Letter of Credit).
          (ii) On the Effective Date, each Issuing Bank that has issued an
Existing Letter of Credit shall be deemed, without further action by any party
hereto, to have granted to each Lender and each Lender shall be deemed to have
purchased from such Issuing Bank a participation in such Existing Letter of
Credit in accordance with paragraph (d) below. On and after the Effective Date,
each Existing Letter of Credit shall constitute a Letter of Credit for all
purposes hereof. Any Lender that issued an Existing Letter of

38



--------------------------------------------------------------------------------



 



Credit but shall not have entered into an Issuing Bank Agreement shall have the
rights of an Issuing Bank as to such Letter of Credit for purposes of this
Section 2.04.
          (b) Notice of Issuance; Amendment, Renewal, Extention; Certain
Conditions. In order to request the issuance of a Letter of Credit (or to amend,
renew or extend an existing Letter of Credit), the Borrower shall hand deliver
or facsimile to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (A) the L/C Exposure shall not exceed
$40,000,000, (B) the Aggregate Revolving Credit Exposure shall not exceed the
Total Revolving Credit Commitment and (C) the portion of the L/C Exposure
attributable to Letters of Credit of the Issuing Bank requested to issue or
amend, renew or extend such Letter of Credit shall not exceed the L/C Commitment
of such Issuing Bank.
          (c) Expiration Date. Each Letter of Credit shall expire at the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Maturity Date, unless such Letter of Credit expires by its terms on
an earlier date; provided that any Letter of Credit may provide for renewal
thereof under customary “evergreen” provisions reasonably satisfactory to the
applicable Issuing Bank for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (ii) above).
          (d) Participations. By the issuance of a Letter of Credit and without
any further action on the part of the applicable Issuing Bank or the Lenders,
the applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Pro Rata Percentage of the aggregate amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby irrevocably, absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such

39



--------------------------------------------------------------------------------



 



Lender’s Pro Rata Percentage of each L/C Disbursement made by each Issuing Bank
and not reimbursed by the Borrower forthwith on the date due as provided in
Section 2.02(f). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is irrevocable, absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or an Event of Default or the termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the Borrower shall pay or cause the Subsidiary
for whose account such Letter of Credit shall have been issued to pay to the
Administrative Agent an amount equal to such L/C Disbursement not later than two
hours after the Borrower shall have received notice from the Issuing Bank that
payment of such draft will be made, or, if the Borrower shall have received such
notice later than 10:00 a.m., New York City time, on any Business Day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day.
          (f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:
     (i) any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;
     (ii) any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;
     (iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;
     (iv) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

40



--------------------------------------------------------------------------------



 



     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
     (vi) any other act, or omission to act, or delay of any kind of any Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.
          Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or willful misconduct of the Issuing Banks. However, the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof; it is understood that any Issuing Bank may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
and make payment under such Letter of Credit, unless, in the Issuing Bank’s
judgment, it has received information that proves any such documents to be
forged or fraudulent; provided that the Issuing Bank shall not be liable in any
respect for any error made as a result of, or damages resulting from, the
exercise of its judgment with regard to any such documents if such judgment is
made in good faith. The parties hereto expressly agree that (i) such Issuing
Bank’s exclusive reliance on the documents presented to it under such Letter of
Credit as to any and all matters set forth therein, including reliance on the
amount of any draft presented under a Letter of Credit, whether or not the
amount due to the beneficiary thereunder equals the amount of such draft and
whether or not any document presented pursuant to the Letter of Credit proves to
be insufficient in any respect, if such document on its face appears to be in
substantial compliance with the terms of the Letter of Credit, and whether or
not any other statement or any other document presented pursuant to the Letter
of Credit proves to be forged, fraudulent or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever and (ii) any
noncompliance in any immaterial respect of the documents presented under the
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute willful misconduct or gross negligence of the applicable Issuing
Bank.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents

41



--------------------------------------------------------------------------------



 



purporting to represent a demand for payment under a Letter of Credit. The
Issuing Bank shall as promptly as possible give telephonic notification,
confirmed by facsimile, to the Administrative Agent and the Borrower of such
demand for payment and whether the Issuing Bank has made or will make an L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such L/C Disbursement. The
Administrative Agent shall promptly give each Lender notice thereof.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless the Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Issuing Bank, for each day from and
including the date of such L/C Disbursement, to but excluding the earlier of the
date of payment by the Borrower or the date on which interest shall commence to
accrue thereon as provided in Section 2.02(f), at the rate per annum that would
apply to such amount if such amount were an ABR Loan.
          (i) Resignation or Removal of an Issuing Bank. An Issuing Bank may
resign at any time by giving 90 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower, and may be removed at any time by the
Borrower by notice to such Issuing Bank, the Administrative Agent and the
Lenders. Upon the acceptance of any appointment as an Issuing Bank hereunder by
a Lender that shall agree to serve as a successor Issuing Bank, such successor
shall succeed to and become vested with all the interests, rights and
obligations of such retiring Issuing Bank. Upon the resignation or removal of an
Issuing Bank hereunder, such Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
resignation or removal shall become effective, the Borrower shall pay all fees
accrued for the account of the Issuing Bank under Section 2.07(c)(ii) and not
yet paid. After the resignation or removal of an Issuing Bank hereunder, such
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
          (j) Designation of Additional Issuing Banks. From time to time, the
Borrower may by notice to the Administrative Agent and the Lenders designate one
or more Lenders (with the consent of each such Lender) reasonably acceptable to
the Administrative Agent as additional Issuing Banks. The acceptance by a Lender
of any appointment as an Issuing Bank hereunder shall be evidenced by an
agreement (an “Issuing

42



--------------------------------------------------------------------------------



 



Bank Agreement”), which shall be in a form satisfactory to the Borrower and the
Administrative Agent, shall set forth the L/C Commitment and Issuing Bank Fees
of such Lender and shall be executed by such Lender, the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
(i) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Bank” shall be deemed to
include such Lender in its capacity as an Issuing Bank. Any Lender designated as
an issuing bank pursuant to this paragraph (j) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.
          (k) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof, deposit in an account with the
Collateral Agent, for the benefit of the Lenders, an amount in cash equal to the
L/C Exposure as of such date; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable in immediately available funds, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (g) or (h) of Article VII. Such
deposit shall be held by the Collateral Agent as collateral for the payment and
performance of the Obligations. The Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the Issuing Banks for L/C Disbursements for
which they have not been reimbursed, (ii) be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Exposure at such time and
(iii) if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders holding participations in outstanding Letters of Credit
representing greater than 50% of the aggregate undrawn amount of all outstanding
Letters of Credit), be applied to satisfy the Obligations. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent

43



--------------------------------------------------------------------------------



 



not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
          (l) Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amounts of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), it being understood that such Issuing Bank
shall not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date, currency and
amount of such L/C Disbursement, (iii) on any Business Day on which the
applicable Borrower fails to reimburse an L/C Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
currency and amount of such L/C Disbursement and (iv) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.
          SECTION 2.05. Borrowing Procedure. In order to request a Borrowing
(other than a Swingline Loan, or a deemed Borrowing pursuant to Section 2.02(f),
as to which this Section 2.05 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or facsimile to
the Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of

44



--------------------------------------------------------------------------------



 



one month’s duration. The Administrative Agent shall promptly advise the
applicable Lenders of any notice given pursuant to this Section 2.05 (and the
contents thereof), and of each Lender’s portion of the requested Borrowing.
          SECTION 2.06. Evidence of Debt; Repayment of Loans. (a) The Borrower
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender (i) the then unpaid principal amount of each Revolving
Loan on the Maturity Date and (ii) the then unpaid principal amount of each
Swingline Loan on the applicable Swingline Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.
          (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and, if a Eurodollar Revolving Loan, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower or any
Guarantor and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with their terms.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender and its registered
assigns and in a form and substance reasonably acceptable to the Administrative
Agent and the Borrower. Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes payable to the payee named therein or its registered assigns.
          SECTION 2.07. Fees. (a) The Borrower agrees to pay to each Lender,
through the Administrative Agent, on the last Business Day of March, June,
September and December in each year and on the date on which the last of

45



--------------------------------------------------------------------------------



 



the Commitments of such Lender shall expire or be terminated as provided herein,
a commitment fee (a “Commitment Fee”) equal to the Applicable Percentage per
annum on the daily unused amount of the Revolving Credit Commitment of such
Lender during the preceding quarter (or other period commencing with the date
hereof or ending with the date on which the last of the Commitments of such
Lender shall expire or be terminated). All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fee due to each Lender shall commence to accrue on the date hereof
and shall cease to accrue on the date on which the last of the Commitments of
such Lender shall expire or be terminated as provided herein. For purposes of
calculating Commitment Fees only, no portion of the Revolving Credit Commitments
shall be deemed utilized by virtue of any Swingline Loan being outstanding.
          (b) The Borrower agrees to pay to the Administrative Agent, for its
own account, the administrative fees set forth in the Fee Letter at the times
and in the amounts specified therein (the “Administrative Agent Fees”).
          (c) The Borrower agrees to pay (i) to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate equal to
the Applicable Percentage from time to time used to determine the interest rate
on Borrowings comprised of Eurodollar Revolving Loans pursuant to Section 2.08
and (ii) to each Issuing Bank with respect to each Letter of Credit issued
thereby (A) on the last Business Day of March, June, September and December of
each year and on the date on which all Letters of Credit issued by such Issuing
Bank have been canceled or have expired, a fronting fee equal to a percentage
per annum (as shall be agreed upon by the Borrower and such Issuing Bank) of the
average daily aggregate face amount, during the preceding quarter (or shorter
period, as provided above), of all outstanding Letters of Credit issued by such
Issuing Bank (the “Fronting Fee”) and (B) the standard, issuance, drawing and
amendment fees specified from time to time by such Issuing Bank (together with
the Fronting Fee, the “Issuing Bank Fees”). All L/C Participation Fees and
Fronting Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

46



--------------------------------------------------------------------------------



 



          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that the Issuing Bank Fees shall be paid directly to
the applicable Issuing Banks. Once paid, none of the Fees shall be refundable
under any circumstances; provided, however, that the foregoing shall in no event
constitute a waiver of or otherwise affect any claims the Borrower may have
against any other party to this Agreement.
          SECTION 2.08. Interest on Loans. (a) Subject to the provisions of
Section 2.09, the Loans comprising each ABR Borrowing, including each Swingline
Loan, shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, when the Alternate
Base Rate is determined by reference to the Prime Rate and over a year of
360 days at all other times) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Percentage.
          (b) Subject to the provisions of Section 2.09, the Loans comprising
each Eurodollar Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 360 days) at a rate per annum equal
to the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Percentage.
          (c) Interest on each Loan shall be payable on the Interest Payment
Dates applicable to such Loan except as otherwise provided in this Agreement.
The applicable Alternate Base Rate for any day or Adjusted LIBO Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.09. Default Interest. If the Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
the Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.08 plus 2%
per annum and (b) in all other cases, at the rate per annum applicable at such
time to ABR Loans plus 2% per annum.
          SECTION 2.10. Alternate Rate of Interest. In the event and on each
occasion that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Borrowing the Administrative Agent shall have
determined that dollar deposits in the principal amounts of the Loans comprising
such Borrowing are not generally available in the London interbank market, or
that the rates at which such dollar deposits are being offered will not exceed
the cost to any Lender of making or maintaining its Eurodollar Revolving

47



--------------------------------------------------------------------------------



 



Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or facsimile notice (which, in the case of
a facsimile notice, shall be followed by a written notice) of such determination
to the Borrower and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.05 or 2.12 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
          SECTION 2.11. Termination and Reduction of Commitments. (a)The
Revolving Credit Commitments, the Swingline Commitment and the L/C Commitments
shall automatically terminate at 5:00 p.m., New York City time, on the Maturity
Date.
          (b) Upon at least three Business Days’ prior irrevocable written or
facsimile notice to the Administrative Agent, the Borrower may at any time in
whole permanently terminate, or from time to time in part permanently reduce the
Revolving Credit Commitments; provided, however, that (i) each partial reduction
of the Revolving Credit Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $5,000,000 and (ii) the Total Revolving
Credit Commitment shall not be reduced to an amount that is less than the
Aggregate Revolving Credit Exposure at the time.
          SECTION 2.12. Conversion and Continuation of Borrowings. The Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
(other than a Swingline Loan) into a Eurodollar Borrowing or to continue any
Eurodollar Borrowing as a Eurodollar Borrowing for an additional Interest
Period, and (c) not later than 12:00 (noon), New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:
     (i) each conversion or continuation shall be made pro rata among the
Lenders in accordance with the respective principal amounts of the Loans
comprising the converted or continued Borrowing;
     (ii) if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting

48



--------------------------------------------------------------------------------



 



Borrowing shall satisfy the limitations specified in Sections 2.02(a) and (b)
regarding the principal amount and maximum number of Borrowings of the relevant
Type;
     (iii) each conversion shall be effected by each Lender and the
Administrative Agent by recording for the account of such Lender the new Loan of
such Lender resulting from such conversion and reducing the Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Revolving Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;
     (iv) if any Eurodollar Borrowing is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;
     (v) any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurodollar Borrowing;
     (vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
     (vii) upon notice to the Borrower from the Administrative Agent, which may
be given at the request of any Lender, after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued at the end of the applicable Interest Period as, a
Eurodollar Revolving Loan.
          Each notice pursuant to this Section shall be irrevocable and shall
refer to this Agreement and specify (i) the identity and amount of the Borrowing
that the Borrower requests be converted or continued, (ii) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an
ABR Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall advise the Lenders of any notice given
pursuant to this Section and of each Lender’s portion of any converted or
continued Borrowing.

49



--------------------------------------------------------------------------------



 



If the Borrower shall not have given notice in accordance with this Section to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof), automatically be continued
into a new Interest Period as an ABR Borrowing.
          SECTION 2.13. Voluntary Prepayment; Mandatory Prepayments and
Commitment Reductions. (a)The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, upon at least three
Business Days’ prior written or facsimile notice (or telephone notice promptly
confirmed by written or fax notice) in the case of Eurodollar Loans, or written
or fax notice (or telephone notice promptly confirmed by written or fax notice)
at least one Business Day prior to the date of prepayment in the case of ABR
Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000.
          (b) Each notice of voluntary prepayment shall specify the prepayment
date and the principal amount of each Borrowing (or portion thereof) to be
prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments (whether voluntary or mandatory) under this Section shall be subject
to Section 2.16 but otherwise without premium or penalty. All prepayments
(whether voluntary or mandatory) under this Section 2.13 shall be accompanied by
accrued and unpaid interest on the principal amount being prepaid to but
excluding the date of payment.
          (c) In the event of any termination of all the Revolving Credit
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Loans and all outstanding Swingline Loans
and replace or cause to be canceled (or make other arrangements satisfactory to
the Administrative Agent and each Issuing Bank with respect to) all outstanding
Letters of Credit issued by such Issuing Bank. If, after giving effect to any
partial reduction of the Revolving Credit Commitments (including for the
avoidance of doubt, any mandatory or scheduled commitment reduction pursuant to
this Section 2.13) or at any other time, the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Credit Commitment, then the Borrower shall, on
the date of such reduction or at such other time, repay or prepay Revolving
Borrowings or Swingline Loans (or a combination thereof) and, after the
Revolving Borrowings and Swingline Loans shall have been repaid or prepaid in
full, replace or cause to be canceled (or make other arrangements satisfactory
to the Administrative Agent and each Issuing Bank with respect to) Letters of
Credit issued by such Issuing Bank in an amount sufficient to eliminate such
excess.

50



--------------------------------------------------------------------------------



 



          (d) Subject to clause (l) below, on each date set forth below or, if
such date is not a Business Day, on the next preceding Business Day, the
Revolving Credit Commitments shall be automatically and permanently reduced to
the amount set forth below for such date (in each case unless permanently
reduced to or below such amount prior to such date).

          Step-Down Date   Amount
March 31, 2009
  $ 457,187,500  
June 30, 2009
  $ 439,375,000  
September 30, 2009
  $ 421,562,500  
December 31, 2009
  $ 403,750,000  
March 31, 2010
  $ 380,000,000  
June 30, 2010
  $ 356,250,000  
September 30, 2010
  $ 332,500,000  
December 31, 2010
  $ 308,750,000  
March 31, 2011
  $ 285,000,000  
June 30, 2011
  $ 261,250,000  
September 30, 2011
  $ 237,500,000  
December 31, 2011
  $ 213,750,000  
March 31, 2012
  $ 190,000,000  

          (e) Subject to clause (l) below, in the event and on each occasion
that Borrower or any Subsidiary receives Net Cash Proceeds from any Asset Sale,
the Revolving Credit Commitments shall be automatically and permanently reduced
on the Applicable Commitment Reduction Date by an amount equal to (i) the
Specified Share multiplied by (ii) the amount of such Net Cash Proceeds.
          (f) Subject to clause (l) below, in the event and on each occasion
that, following the Term Loan Facility Termination, the Borrower or any
Subsidiary receives Net Cash Proceeds from any Equity Issuance, the Revolving
Credit Commitments shall be automatically and permanently reduced on the
Applicable Commitment Reduction Date by an amount equal to 50% of the amount of
such Net Cash Proceeds.
          (g) Subject to clause (l) below, on each Applicable Commitment
Reduction Date with respect to Excess Cash Flow prepayments, the Revolving
Credit Commitments shall be automatically and permanently reduced by an amount
equal to 50% of Excess Cash Flow for

51



--------------------------------------------------------------------------------



 



the fiscal year then ended; provided that the percentage referred to above shall
be reduced to 25% if (1) the Leverage Ratio at the end of such fiscal year is
less than 1.75 to 1.0 and (2) no Default or Event of Default shall have occurred
and be continuing on such Applicable Commitment Reduction Date.
          (h) Subject to clause (l) below, in the event and on every occasion
that, following the Term Loan Facility Termination, the Borrower or any
Subsidiary receives Net Cash Proceeds from the issuance or incurrence of
Indebtedness for money borrowed (other than any cash proceeds from the issuance
of Indebtedness for money borrowed permitted pursuant to Section 6.01), the
Revolving Credit Commitments shall be automatically and permanently reduced on
the Applicable Commitment Reduction Date by an amount equal to the amount of
such Net Cash Proceeds.
          (i) Subject to clause (l) below, in the event and on every occasion
that the Borrower or any Subsidiary shall receive Net Cash Proceeds from any ARS
Liquidation Event, the Revolving Credit Commitments shall be automatically and
permanently reduced on the Applicable Commitment Reduction Date by an amount
equal to (i) the Specified Share multiplied by (ii) 100% of such Net Cash
Proceeds.
          (j) Subject to clause (l) below, in the event and on every occasion
that, following the Term Loan Facility Termination, the Borrower or any
Subsidiary shall receive Net Cash Proceeds from any Extraordinary Receipt, the
Revolving Credit Commitments shall be automatically and permanently reduced on
the Applicable Commitment Reduction Date by an amount equal to the amount of
such Net Cash Proceeds.
          (k) The Borrower shall deliver to the Administrative Agent, at the
time of each Commitment reduction required under clauses (e) through (j) of this
Section 2.13, a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
reduction and any prepayment of Loans or arrangements with respect to Letters of
Credit required pursuant to clause (c) hereof in connection with such reduction.
The Borrower shall provide at least three days’ prior written notice of such
reduction and prepayment specifying the Applicable Commitment Reduction Date
and, if applicable, the Type of each Loan being prepaid and the principal amount
of each Loan (or portion thereof) to be prepaid or arrangements required to be
made with respect to Letters of Credit.
          (l) No reduction in Revolving Credit Commitments shall be required
pursuant to clauses (d) through (j) of this Section 2.13 to the extent that
immediately after giving effect to such reduction the aggregate

52



--------------------------------------------------------------------------------



 



amount of the Revolving Credit Commitments would be less than $150,000,000.
          SECTION 2.14. Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement any change in applicable law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) shall change the basis of taxation of payments to any Lender or
Issuing Bank of the principal of or interest on any Eurodollar Revolving Loan
made by such Lender or any Fees or other amounts payable hereunder (other than
changes in respect of taxes imposed on the overall net income of such Lender or
Issuing Bank by the jurisdiction in which such Lender or Issuing Bank has either
its principal office or applicable lending office or by any political
subdivision or taxing authority therein), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by any Lender or
Issuing Bank (except any such reserve requirement which is reflected in the
Adjusted LIBO Rate) or shall impose on such Lender or Issuing Bank or the London
interbank market any other condition affecting this Agreement or Eurodollar
Revolving Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or Issuing Bank of making or maintaining any Eurodollar Revolving
Loan or increase the cost to any Lender of issuing or maintaining any Letter of
Credit or purchasing or maintaining a participation therein or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise) by an amount determined
in good faith by such Lender or Issuing Bank to be material, then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank shall have determined that the
adoption after the date hereof of any law, rule, regulation, agreement or
guideline regarding capital adequacy, or any change after the date hereof in any
such law, rule, regulation, agreement or guideline (whether such law, rule,
regulation, agreement or guideline has been adopted) or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or Issuing Bank or any Lender’s or Issuing Bank’s
holding company with any request or directive regarding capital adequacy
(whether or not having the force of law) of any Governmental Authority has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence

53



--------------------------------------------------------------------------------



 



of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by such
Issuing Bank pursuant hereto to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such applicability, adoption, change or compliance (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy) by
an amount deemed by such Lender or Issuing Bank to be material, then from time
to time the Borrower shall pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above, together
with an explanation in reasonable detail, shall be delivered to the Borrower. In
determining any additional amounts owing under this SectionSECTION 2.14, each
Lender or Issuing Bank will act reasonably and in good faith and will use
averaging and attribution methods which are reasonable; provided that such
Lender’s or Issuing Bank’s determination of compensation owing under this
SectionSECTION 2.14 shall, absent manifest error, unreasonableness or bad faith,
be final and conclusive and binding on all parties hereto. The Borrower shall
pay such Lender or Issuing Bank the amount shown as due on any such certificate
delivered by it within 15 days after its receipt of the same; provided that if
the Borrower shall reasonably dispute such amount, the amount due shall be paid
within three Business Days after such dispute is resolved.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation for any increased costs or reductions in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 90 days prior to the date that such Lender or Issuing Bank, as the case may
be, notifies the Borrower of the change in law or other circumstance giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the change
in law or other circumstance giving rise to such increased costs or reductions
is retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Lender and Issuing Bank regardless of any possible
contention of the invalidity or inapplicability of the law, rule, regulation,

54



--------------------------------------------------------------------------------



 



agreement, guideline or other change or condition that shall have occurred or
been imposed.
          SECTION 2.15. Change in Legality. (a) Notwithstanding any other
provision of this Agreement, if, after the date hereof, any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Revolving Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Revolving Loan, then, by written notice to the Borrower and to the
Administrative Agent:
     (i) such Lender may declare that Eurodollar Revolving Loans will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for additional Interest Periods) and ABR Loans will
not thereafter (for such duration) be converted into Eurodollar Revolving Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Revolving Loan into an ABR Loan, as
the case may be), unless such declaration shall be subsequently withdrawn; and
     (ii) such Lender may require that all outstanding Eurodollar Revolving
Loans made by it be converted to ABR Loans, in which event all such Eurodollar
Revolving Loans shall be automatically converted to ABR Loans as of the
effective date of such notice as provided in paragraph (b) below.
In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Revolving Loans that would have been made
by such Lender or the converted Eurodollar Revolving Loans of such Lender shall
instead be applied to repay the ABR Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Revolving Loans.
          (b) For purposes of this Section 2.15, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Revolving Loan made by such
Lender, if lawful, on the last day of the Interest Period currently applicable
to such Eurodollar Revolving Loan; in all other cases such notice shall be
effective on the date of receipt by the Borrower.

55



--------------------------------------------------------------------------------



 



          SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender
against any actual loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurodollar Revolving Loan prior to the end of the Interest Period in effect
therefor, (ii) the conversion of any Eurodollar Revolving Loan to an ABR Loan,
or the conversion of the Interest Period with respect to any Eurodollar
Revolving Loan, in each case other than on the last day of the Interest Period
in effect therefor, or (iii) any Eurodollar Revolving Loan to be made by such
Lender (including any Eurodollar Revolving Loan to be made pursuant to a
conversion or continuation under Section 2.12) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment of any Eurodollar Revolving
Loan required to be made hereunder. In the case of any Breakage Event, such
actual loss shall include an amount equal to the excess, as reasonably
determined by such Lender, of (i) its actual cost (which may be determined by
such Lender by any reasonable method) of obtaining funds for the Eurodollar
Revolving Loan that is the subject of such Breakage Event for the period from
the date of such Breakage Event to the last day of the Interest Period in effect
(or that would have been in effect) for such Loan over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16, together with an explanation in
reasonable detail, shall be delivered to the Borrower. In determining any
additional amounts owing under this Section 2.16, each Lender or Issuing Bank
will act reasonably and in good faith; provided that such Lender’s or Issuing
Bank’s determination of compensation owing under this Section 2.16 shall, absent
manifest error, unreasonableness or bad faith, be final and conclusive and
binding on all parties hereto.
          SECTION 2.17. Pro Rata Treatment. Except as provided below in this
Section 2.17 with respect to Swingline Loans and as required under Section 2.15,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans of any Class, each payment of commitment fees
with respect to Commitments of any Class, each reduction of the Commitments of
any Class and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans of the applicable
Class). For purposes of determining the available Revolving Credit Commitments
of the Lenders at any time, each outstanding Swingline Loan shall be deemed to
have utilized the Revolving Credit Commitments of the Lenders

56



--------------------------------------------------------------------------------



 



(including those Lenders which shall not have made Swingline Loans) pro rata in
accordance with such respective Revolving Credit Commitments. Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
          SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans or L/C Disbursement as a result of which the unpaid principal
portion of its Loans and participations in Swingline Loans and L/C Disbursements
shall be proportionately less than the unpaid principal portion of the Loans and
participations in Swingline Loans and L/C Disbursements of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans, participations in Swingline Loans and L/C Exposure,
as the case may be, of such other Lender, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
unpaid principal amount of the Loans and L/C Exposure and participations in
Loans and L/C Exposure held by all the Lenders; provided, however, that (i) if
any such participations are purchased pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such participations
shall be rescinded to the extent of such recovery and the purchase price
restored without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans or L/C Disbursements to any
assignee or participant, other than to the Borrower or any of the Subsidiaries
or any Affiliate thereof (as to which the provisions of this paragraph shall
apply). The Borrower expressly consents to the foregoing arrangements and agrees
that any Lender holding a participation deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason of
such participation as fully as if such Lender had made a Loan directly to the
Borrower in the amount of such participation.
          SECTION 2.19. Payments. (a) The Borrower shall make each payment
(including principal of or interest on any Borrowing or any L/C Disbursement or
any Fees or other amounts) hereunder and under any other Loan Document not later
than 12:00 (noon), New York City time, on the date when due

57



--------------------------------------------------------------------------------



 



in immediately available dollars, without setoff, defense or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. Each such payment
(other than (i) Issuing Bank Fees, which shall be paid directly to the
applicable Issuing Banks, (ii) principal of and interest on Swingline Loans,
which shall be paid directly to the Swingline Lender except as otherwise
provided in Section 2.03(e) and (iii) payments pursuant to Sections 2.14, 2.16,
2.20 and 9.05 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein) shall be made to the Administrative Agent at its offices at Eleven
Madison Avenue, New York, New York 10010, or as otherwise directed.
          (b) The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Whenever any payment (including principal of
or interest on any Borrowing or any Fees or other amounts) hereunder or under
any other Loan Document shall become due, or otherwise would occur, on a day
that is not a Business Day, such payment may be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.
          (c) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and Fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and Fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and Fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed L/C Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.
          SECTION 2.20. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender and each Issuing Bank, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount

58



--------------------------------------------------------------------------------



 



deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) In addition, the Borrower or any other Loan Party shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) The Borrower or any other Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or Issuing Bank, shall be conclusive absent manifest error. The
Administrative Agent, Lender or Issuing Bank may, at its sole reasonable
discretion, take such steps as the Borrower reasonably requests to assist the
Borrower, at the Borrower’s own expense, to minimize or, as applicable, recover
such Indemnified Taxes or Other Taxes.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower or any other Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the United States, or any treaty to which the
United States is a party, with respect to payments under this Agreement shall,
after having received from the Borrower or any other Loan Party notice of the
availability of such exemptions from or reductions of withholding tax, as well
as all such appropriate documentation prescribed by applicable law, deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or any
other Loan Party as will permit such payments to be made without withholding or
at a reduced rate; provided

59



--------------------------------------------------------------------------------



 



that such Foreign Lender is lawfully able to do so and that complying with such
requirements would not require such Lender Party to disclose any confidential or
proprietary information or be otherwise materially disadvantageous to such
Lender Party (in form, in procedure or in the substance of information
disclosed).
          SECTION 2.21. Assignment of Commitments Under Certain Circumstances;
Duty to Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
Issuing Bank delivers a notice described in Section 2.15, (iii) the Borrower is
required to pay any amount to any Lender or Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.20,
(iv) any Lender becomes a Non-Consenting Lender, or (v) any Lender becomes a
Defaulting Lender the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(e)), upon notice to such Lender or Issuing Bank, and the
Administrative Agent, require such Lender or Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (w) with respect to clauses (i) to (iii) above, such assignment will result
in a reduction in the claim for compensation under Section 2.14 or in the
withdrawal of the notice under Section 2.15 or in the reduction of payments
under Section 2.20, as the case may be, (x) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (y) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, of each Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, and (z) the Borrower or such
assignee shall have paid to the affected Lender or Issuing Bank in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or Issuing Bank, respectively, plus all Fees and
other amounts accrued for the account of such Lender or Issuing Bank hereunder
(including any amounts under Section 2.14 and Section 2.16); provided further
that, if prior to any such transfer and assignment (A) in the case of clauses
(i) to (iii) above, the circumstances or event that resulted in such Lender’s or
Issuing Bank’s claim for compensation under Section 2.14 or notice under
Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may be,
cease to cause such Lender or Issuing Bank to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital,
or cease to have the consequences specified in Section 2.15, or cease to result
in amounts being payable under Section 2.20, as the case may be (including as a
result of any action taken by such Lender or Issuing Bank pursuant to
paragraph (b) below), or if such Lender or Issuing Bank shall waive its right to

60



--------------------------------------------------------------------------------



 



claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event, (B) in the case of clause (iv) above, such Non-Consenting Lender ceases
to be a Non-Consenting Lender and (C) in the case of clause (v) above, such
assigning Lender ceases to be a Defaulting Lender as the case may be, then such
Lender or Issuing Bank shall not thereafter be required to make any such
transfer and assignment hereunder.
          (b) If (i) any Lender or Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any amount to any Lender,
the Issuing Bank or any Governmental Authority on account of any Lender or
Issuing Bank, pursuant to Section 2.20 then such Lender or Issuing Bank shall
use reasonable efforts (which shall not require such Lender or Issuing Bank to
incur an unreimbursed loss or unreimbursed cost or expense or otherwise take any
action inconsistent with its internal policies or legal or regulatory
restrictions or suffer any disadvantage or burden deemed by it to be
significant) (x) to file any certificate or document reasonably requested in
writing by the Borrower or (y) to assign its rights and delegate and transfer
its obligations hereunder to another of its offices, branches or affiliates, if
such filing or assignment would reduce its claims for compensation under
Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or Issuing Bank in connection with any such filing or
assignment, delegation and transfer.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower and each of the
Domestic Subsidiaries and Material Foreign Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents and each other agreement or
instrument

61



--------------------------------------------------------------------------------



 



contemplated thereby to which it is or will be a party and, in the case of the
Borrower, to borrow hereunder.
          SECTION 3.02. Authorization. The Transactions have been duly
authorized by all requisite corporate and, if required, stockholder action. The
Transactions will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Subsidiary (other
than any Lien created hereunder or under the Security Documents) except, with
respect to clauses (i)(C) and (ii), any defaults arising under any Indebtedness
of the Target or any subsidiary of the Target as a direct result of (i) the
execution, delivery and performance by the Borrower and the Merger Sub of the
Merger Agreement and the consummation of the Merger and the other transactions
contemplated thereby or (ii) the consummation of the Tender Offer (together the
“Acquisition Transactions”), in each case to the extent that such defaults would
not reasonably be expected to have a Material Adverse Effect.
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of the Borrower or such Loan Party
enforceable against the Borrower or such Loan Party in accordance with its
terms.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except
(a) the filing of Uniform Commercial Code financing statements and filings with
the United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, (c) such as have been made or obtained
and are in full force and effect and (d) in the case of any such action required
to be taken in connection with the Acquisition Transactions, to the extent the
failure to take any such action could not reasonably be expected to have a
Material Adverse Effect.
          SECTION 3.05. Financial Statements. (a) The Borrower has heretofore
furnished to the Lenders its consolidated balance sheets and related

62



--------------------------------------------------------------------------------



 



statements of income, stockholders’ equity and cash flows (i) as of the end of
and for each fiscal year in the three-fiscal year period ended December 31,
2007, audited by and accompanied by the opinion of PricewaterhouseCoopers LLP,
independent public accountants, (ii) as of and for the fiscal quarter and the
portion of the fiscal year ended September 30, 2008, certified by its chief
financial officer and (iii) as of and for the fiscal months and the portion of
the fiscal year ended after the date of the most recently ended fiscal quarter
and not less than 30 days prior to the Amendment No. 1 Effective Date, certified
by its chief financial officer. Such financial statements present fairly in all
material respects the financial condition and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the dates thereof. Such financial statements (other than such
monthly financial statements) were prepared in accordance with GAAP applied on a
consistent basis and are in compliance with the requirements of Regulation S-X
under the Securities Act of 1933, as amended, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes.
          (b) The Borrower has heretofore furnished to the Lenders the
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Target (i) as of the end of and for each fiscal
year in the three-fiscal year period ended December 31, 2007, audited by and
accompanied by the opinion of BDO Seidman, LLP, independent public accountants,
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2008 and (iii) as of and for the fiscal months and the portion of
the fiscal year ended after the date of the most recently ended fiscal quarter
and not less than 30 days prior to the Amendment No. 1 Effective Date. Such
financial statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Target and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Target and its consolidated Subsidiaries as of the dates
thereof. Such financial statements (other than such monthly financial
statements) were prepared in accordance with GAAP applied on a consistent basis
and are in compliance with the requirements of Regulation S-X under the
Securities Act of 1933, as amended, subject, in the case of unaudited financial
statements, to year-end audit adjustments and the absence of footnotes.
          (c) The Borrower has heretofore delivered to the Lenders its unaudited
pro forma consolidated balance sheet and related pro forma statements of income,
stockholder’s equity and cash flows as of September 30, 2008, prepared giving
effect to the Transactions as if they had occurred, with respect to such balance
sheet, on such date and, with respect to such

63



--------------------------------------------------------------------------------



 



other financial statements, on the first day of the twelve-month period ending
on such date. Such pro forma financial statements have been prepared in good
faith by the Borrower, based on the assumptions used to prepare the pro forma
financial information contained in the Confidential Information Memorandum
(which assumptions are believed by the Borrower on the Amendment No. 1 Effective
Date to be reasonable), are based on the best information available to the
Borrower as of the date of delivery thereof, accurately reflect all adjustments
required to be made to give effect to the Transactions and present fairly in all
material respects on a pro forma basis the estimated consolidated financial
position of the Borrower and its consolidated Subsidiaries as of such date and
for such period, assuming that the Transactions had actually occurred at such
date or at the beginning of such period, as the case may be.
          SECTION 3.06. No Material Adverse Change. (a) There has been no
Material Adverse Effect since December 31, 2007.
          (b) No Default or Event of Default has occurred and is continuing.
          SECTION 3.07. Title to Properties; Possession Under Leases. (a) The
Borrower and each of the Domestic Subsidiaries and Material Foreign Subsidiaries
has good and marketable title to, or valid leasehold interests in, or easements
or other limited property rights in, or is licensed to use, all its material
properties and assets (including all Mortgaged Property), except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. All such material properties and assets are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.
          (b) The Borrower and each of the Domestic Subsidiaries and Material
Foreign Subsidiaries has complied with all material obligations under all
material leases to which it is a party and all such leases are in full force and
effect. The Borrower and each Subsidiary enjoys peaceful and undisturbed
possession under all such material leases.
          (c) As of the Amendment No. 1 Effective Date, the Borrower has not
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.
          (d) Except as disclosed on Schedule 3.20(a) or 3.20(b), as of the
Amendment No. 1 Effective Date, none of the Borrower or any of the Subsidiaries
is obligated under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

64



--------------------------------------------------------------------------------



 



          SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the
Amendment No. 1 Effective Date a list of all Subsidiaries and the direct or
indirect ownership interests of the Borrower therein, and identifies each
Subsidiary that is a Material Foreign Subsidiary on the Amendment No. 1
Effective Date. The shares of capital stock or other ownership interests so
indicated on Schedule 3.08 are fully paid and non-assessable and, as of the
Amendment No. 1 Effective Date, are owned by the Borrower, directly or
indirectly, free and clear of all Liens (other than Liens created under the
Security Documents, the Term Liens and statutory nonconsensual Liens expressly
permitted by Section 6.02).
          SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.09, there are no actions, suits, proceedings or
investigations at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person (i) that involve any Loan Document or (ii) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
          (b) Since the Amendment No. 1 Effective Date, there has been no change
in the status of the matters disclosed on Schedule 3.09 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
          (c) The Borrower and each of the Domestic Subsidiaries and Material
Foreign Subsidiaries is in compliance with all laws, regulations, consent
decrees and orders of any Governmental Authority applicable to it (including,
without limitation, the Patriot Act, ERISA, employee health and safety, margin
regulations, Environmental Laws and Health Care Laws) or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          (d) None of the Borrower or any of the Domestic Subsidiaries or
Material Foreign Subsidiaries or any of their respective material properties or
assets is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

65



--------------------------------------------------------------------------------



 



          (e) Certificates of occupancy and permits (in each case, to the extent
required by applicable law) are in effect for each Mortgaged Property as
currently constructed, and true and complete copies of such certificates of
occupancy have been delivered to the Collateral Agent as mortgagee with respect
to each Mortgaged Property.
          SECTION 3.10. Agreements. (a) Neither the Borrower nor any of the
Domestic Subsidiaries or Material Foreign Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
          (b) Neither the Borrower nor any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.
          SECTION 3.11. Federal Reserve Regulations. (a) Neither the Borrower
nor any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.
          SECTION 3.12. Investment Company Act. Neither the Borrower nor any of
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of
the Loans and request the issuance of Letters of Credit only to provide working
capital and for other general corporate purposes, including permitted
acquisitions and the payment of the Acquisition Consideration and the Letters of
Credit are to be used by the Borrower and the Subsidiaries for general corporate
purposes
          SECTION 3.14. Tax Returns. Each of the Borrower and the Subsidiaries
has filed or caused to be filed all Federal and all other material state, local
and foreign tax returns or materials required to have been filed by it and has
paid or caused to be paid all Federal and all other material taxes due and
payable by it and all assessments received by it, except taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such

66



--------------------------------------------------------------------------------



 



Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP.
          SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto taken as a whole
contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, the Borrower represents only that it acted
in good faith and utilized reasonable assumptions (based upon accounting
principles consistent with the historical audited financial statements of the
Borrower) and due care in the preparation of such information, report, financial
statement, exhibit or schedule (it being understood that any such forecast or
projection is not a guarantee of future performance and that actual results
during the period covered by such forecast or projection may materially differ
from the projected results thereof).
          SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed the fair market value of the assets of such Plan.
          SECTION 3.17. Environmental Matters. (a) Except as set forth in
Schedule 3.17:
     (i) To the knowledge of the Borrower, the properties and facilities
currently or formerly owned, leased or operated by the Borrower and the
Subsidiaries (the “Properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute, or constituted, a violation of,
(ii) require Remedial Action under, or (iii) could reasonably be expected to
give rise to liability under, Environmental Laws, which violations, Remedial
Actions and liabilities, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

67



--------------------------------------------------------------------------------



 



     (ii) The Borrower, the Subsidiaries and their respective operations are in
compliance, and in the last five years have been in compliance, with all
Environmental Laws, and all necessary Environmental Permits have been obtained
and are in effect, except to the extent that such noncompliance or failure to
obtain any necessary permits, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;
     (iii) To the knowledge of the Borrower, there have been no Releases or
threatened Releases at, from, on, to or under the Properties or otherwise in
connection with the operations of the Borrower or the Subsidiaries, which
Releases or threatened Releases, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;
     (iv) Neither the Borrower nor any of the Subsidiaries has received any
Environmental Claim in connection with the Properties or the operations of the
Borrower or the Subsidiaries or with regard to any person whose liabilities for
environmental matters the Borrower or the Subsidiaries has retained or assumed,
in whole or in part, contractually, by operation of law or otherwise, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, nor do the Borrower or the Subsidiaries have any
reasonable basis to believe that any such Environmental Claim is being
threatened; and
     (v) (A) To the knowledge of the Borrower, Hazardous Materials have not been
transported from the Properties, nor have Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the Properties in a manner
that could give rise to any liability under any Environmental Law which in the
aggregate could be expected to result in a Material Adverse Effect, nor (B) have
the Borrower or the Subsidiaries retained or assumed any liability,
contractually, by operation of law or otherwise with respect to the generation,
treatment, storage or disposal of Hazardous Materials, which transportation,
generation, treatment, storage or disposal, or retained or assumed liabilities,
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect.
          (b) Since the Amendment No. 1 Effective Date, there has been no change
in the status of the matters disclosed on Schedule 3.17 that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

68



--------------------------------------------------------------------------------



 



          SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Subsidiaries as of the Amendment No. 1 Effective Date. As of
such date, such insurance is in full force and effect and all premiums have been
duly paid. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
          SECTION 3.19. Security Documents. (a) The Guarantee and Collateral
Agreement, upon execution and delivery thereof by the parties thereto, will
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in the Guarantee and Collateral Agreement) and the proceeds thereof and
(i) when the Pledged Collateral (as defined in the Guarantee and Collateral
Agreement) is delivered to the Collateral Agent, the Lien created under the
Guarantee and Collateral Agreement in favor of the Collateral Agent for the
ratable benefit of the Secured Parties shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Pledged Collateral, in each case, pari passu with the Term
Liens and prior and superior in right to any other person, and (ii) when
financing statements in appropriate form are filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
in favor of the Collateral Agent for the ratable benefit of the Secured Parties
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement), in
each case pari passu with the Term Liens and prior and superior in right to any
other person, other than with respect to Liens expressly permitted by
Section 6.02.
          (b) Upon the recordation of the Guarantee and Collateral Agreement (or
a short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
in favor of the Collateral Agent for the ratable benefit of the Secured Parties
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case pari passu with the Term Liens and prior and superior in right to any
other person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and

69



--------------------------------------------------------------------------------



 



registered copyrights acquired by the Loan Parties after the Amendment No. 1
Effective Date).
          (c) The Mortgages are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed in the offices specified on Schedule 3.19(c), the Mortgages
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Mortgaged Property and the
proceeds thereof, in each case pari passu with the Term Liens and prior and
superior in right to any other person, other than with respect to the rights of
persons pursuant to Liens expressly permitted by Section 6.02.
          SECTION 3.20. Location of Real Property and Leased Premises.
(a) Schedule 3.20(a) lists completely and correctly as of the Amendment No. 1
Effective Date all real property owned by the Borrower and the Subsidiaries and
the addresses thereof. The Borrower and the Subsidiaries own in fee all the real
property set forth on Schedule 3.20(a).
          (b) Schedule 3.20(b) lists completely and correctly as of the
Amendment No. 1 Effective Date all Material Leased Property (defined below) and
the addresses thereof. The Borrower and the Subsidiaries have valid leases in
all the real property set forth on Schedule 3.20(b). For the purpose of the
foregoing, “Material Leased Property” means real property leased by the Borrower
or any Subsidiary with respect to which such property lease (i) has more than
twelve (12) months remaining in the lease term and (ii) requires the Borrower or
any Subsidiary to make lease payments in excess of $500,000 in any year or
$1,000,000 in the aggregate over the remaining term of such lease.
          SECTION 3.21. Labor Matters. As of the Amendment No. 1 Effective Date,
there are no strikes, lockouts or slowdowns against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower, threatened. The hours
worked by and payments made to employees of the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters. All
payments due from the Borrower or any of the Domestic Subsidiaries or Material
Foreign Subsidiaries, or for which any claim may be made against the Borrower or
any of the Domestic Subsidiaries or Material Foreign Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or the applicable
Subsidiary.
          SECTION 3.22. Solvency. Immediately after the consummation of the
Transactions to occur on the Amendment No. 1 Effective Date and

70



--------------------------------------------------------------------------------



 



immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, (a) the fair value of the assets of
the Borrower and the Subsidiaries on a consolidated basis, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Borrower and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability in respect of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and the Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and the Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Amendment No. 1 Effective Date.
          SECTION 3.23. Transaction Documents. (a) The Borrower has delivered to
the Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither the Borrower nor any Loan Party or, to the knowledge of the
Borrower or each Loan Party, any other person party thereto is in default in the
performance or compliance with any material provisions thereof. The Merger
Agreement complies in all material respects with all applicable laws. All
representations and warranties set forth in the Merger Agreement were true and
correct in all material respects at the time as of which such representations
and warranties were made (or deemed made).
          (b) The Borrower has delivered to the Administrative Agent a complete
and correct copy of the Tender Offer Documentation (including all schedules,
exhibits, amendments, supplements and modifications thereto). The Tender Offer
complies in all material respects with all applicable laws.
          SECTION 3.24. Sanctioned Persons. None of the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of the Borrower or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Borrower will not directly or
indirectly use the proceeds of the Loans or the Letters of Credit or otherwise
make available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
ARTICLE IV
Conditions of Lending

71



--------------------------------------------------------------------------------



 



          The obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
          SECTION 4.01. All Credit Events. On (x) the date of each Borrowing
(other than a conversion or a continuation of a Borrowing), including each
Borrowing of a Swingline Loan, and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit and (y) solely for the purpose of
paragraph (b) and (c) below, the Amendment No. 1 Effective Date (each such event
or date being called a “Credit Event”):
          (a) The Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.05 (or such notice shall have been deemed
given in accordance with Section 2.02) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.04(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.03(b).
          (b) The representations and warranties set forth in Article III and in
each Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.
          (c) Borrower and each other Loan Party shall be in compliance with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.
          (d) Other than in the case of a Borrowing for the purpose of paying
the Acquisition Consideration, immediately after giving effect to any such
Borrowing of Loans and the use of proceeds thereof, the aggregate amount of
unrestricted cash and Permitted Investments on hand at the Borrower and the
Domestic Subsidiaries shall not exceed $200,000,000.
          (e) Immediately prior to giving effect to any such Borrowing of Loans
the proceeds of which are to be used to pay the Acquisition Consideration, the
full amount of the Term Loan Credit Agreement as in effect on the Amendment
No. 1 Effective Date shall have been drawn.

72



--------------------------------------------------------------------------------



 



          Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the satisfaction
of the conditions set forth in paragraphs (b), (c), (d) and (e) of this Section.
          SECTION 4.02. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder, and the
incorporation of Existing Letters of Credit as Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.08).
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Lenders and the Issuing Banks, (i)(A) a favorable written opinion of James
Elrod, Esquire, General Counsel of the Borrower, substantially to the effect set
forth in Exhibit G-1, (B) a favorable written opinion of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., special counsel to the Borrower, substantially
to the effect set forth in Exhibit G-2, and (C) a favorable written opinion of
Bass, Berry & Sims PLC, Tennessee counsel to the Borrower, substantially to the
effect set forth in Exhibit G-3, in each case (1) dated the date hereof,
(2) addressed to the Administrative Agent, the Issuing Banks and the Lenders,
and (3) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.
          (c) The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Effective
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the Borrowings hereunder, and that such
resolutions have not been modified,

73



--------------------------------------------------------------------------------



 



rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
(ii) above; and (iv) such other documents as the Lenders, the Issuing Banks or
the Administrative Agent, may reasonably request.
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
          (e) After giving effect to the Transactions occurring on the Effective
Date, the Borrower and the Subsidiaries shall have outstanding no Indebtedness
for borrowed money or preferred stock other than (i) Indebtedness under the Loan
Documents, (ii) the Convertible Notes, and (iii) other Indebtedness permitted
under Section 6.01 (other than clause (h) thereof of this Agreement (as in
effect prior to the Amendment No. 1 Effective Date)).
          (f) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all fees and out-of-pocket expenses
(including fees, charges and disbursements of outside counsel) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document
or under the Fee Letter.
          (g) The Administrative Agent and each Lender shall have received all
such information as shall have been reasonably requested by it in order to
enable it to comply with the requirements of the Patriot Act and any other “know
your customer” or similar laws or regulations.
          (h) The commitments under the Existing Credit Agreement shall have
been or shall simultaneously be terminated, the principal of and all accrued
interest on all Loans outstanding under such agreement and all fees and other
amounts accrued for the accounts of or owed to the lenders thereunder shall have
been or shall simultaneously be paid in full (except that the Existing Letters
of Credit shall remain outstanding as Letters of Credit hereunder) and all Liens
securing the obligations of the Borrower and the Subsidiaries thereunder shall
have been released.

74



--------------------------------------------------------------------------------



 



The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.08) at
or prior to 5:00 p.m., New York City time, on April 27, 2007 subject to
extension (by not more than 10 Business Days) by the Administrative Agent in its
sole discretion (and, in the event that such conditions are not so satisfied,
waived or extended, the Commitments shall terminate at such time).
ARTICLE V
Affirmative Covenants
          The Borrower covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Subsidiaries to:
          SECTION 5.01. Existence; Compliance with Laws; Businesses and
Properties. (a) Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05.
          (a) Do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names;
maintain and operate its business in substantially the manner in which it is
presently conducted and operated; comply with all applicable laws, rules,
regulations, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted; and at all times maintain and preserve all property
and keep such property in good repair, working order and condition and from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, in each case to the extent the failure to do so, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.02. Insurance. (a) Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers (or, if any
insurer no longer qualifies as such, promptly thereafter enter into replacement

75



--------------------------------------------------------------------------------



 



insurance with a financially sound and reputable insurer); maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.
          (b) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Amendment No. 1
Effective Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the Borrower, the
Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably require from time to time to
protect their interests; deliver original or certified copies of all such
policies to the Collateral Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed (i) by reason of nonpayment of
premium upon not less than 10 days’ prior written notice thereof by the insurer
to the Administrative Agent and the Collateral Agent (giving the Administrative
Agent and the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent; deliver to the Administrative Agent and the Collateral Agent, prior to
the cancellation, modification or nonrenewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent) together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.
          (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time require, and otherwise comply with

76



--------------------------------------------------------------------------------



 



the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time, or (ii) a “Zone
1” area, obtain earthquake insurance in such total amount as the Administrative
Agent, the Collateral Agent or the Required Lenders may from time to time
require.
          (d) With respect to any Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on an occurrence basis against claims made for
personal injury (including bodily injury, death and property damage) and
umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms satisfactory to the
Collateral Agent.
          (e) Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Loan Party; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
          SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other
obligations promptly when due and in accordance with their terms (it being
understood that nothing in this Section shall require the payment of amounts for
which the Borrower or any Subsidiary is in good faith disputing its liability so
long as the Borrower shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP) and pay and discharge promptly when due
all taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien and, in the case
of a Mortgaged Property, there is no risk of forfeiture of such property.
          SECTION 5.04. Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:

77



--------------------------------------------------------------------------------



 



          (a) no later than the date that is the earlier of (i) the date by
which the Annual Report on Form 10-K of the Borrower for each fiscal year is
required to be filed under the rules and regulations of the SEC and (ii) 90 days
after the end of such fiscal year, its consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows showing the
financial condition of the Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing reasonably
acceptable to the Required Lenders and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect (it being
agreed that any “going concern” or like qualification or exception or exception
as to the scope of such audit shall be deemed to be a material qualification))
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, together with a customary “management discussion
and analysis” provision;
          (b) no later than the date that is the earlier of (i) the date by
which the Quarterly Report on Form 10-Q of the Borrower for each of the first
three fiscal quarters of each fiscal year is required to be filed under the
rules and regulations of the SEC and (ii) 45 days after the end of such fiscal
quarter, its consolidated balance sheets and related statements of operations,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and, other than with respect to quarterly reports during the
remainder of the first fiscal year after the Amendment No. 1 Effective Date,
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments,
together with a customary “management discussion and analysis” provision;
          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer in the form of
Exhibit H (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to

78



--------------------------------------------------------------------------------



 



be taken with respect thereto and (ii) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the covenants contained in Sections 6.10, 6.11 and 6.12 and, in the case of a
certificate delivered with the financial statements required by paragraph
(a) above, setting forth the Borrower’s calculation of Excess Cash Flow;
          (d) concurrently with any delivery of financial statements under
paragraph (a) above, a certificate of the accounting firm that reported on such
statements (which certificate may be prepared in accordance with professional
accounting standards and may be limited to accounting matters and disclaim
responsibility for legal interpretations) stating that in performing the audit
necessary therefor, no knowledge was obtained of the existence of any Event of
Default or Default with respect to Sections 6.10, 6.11 or 6.12 or, if such
knowledge was obtained, specifying the existence thereof in reasonable detail;
          (e) on or prior to each date of delivery of financial statements under
paragraph (a) above, the Borrower shall provide to each Lender a business plan
for the following two years, in a form satisfactory to the Administrative Agent;
          (f) promptly after the same become publicly available, copies of all
reports (excluding, in any event, copies of press releases) which the Borrower
sends to its stockholders, and copies of all registration statements, reports on
Form 10-K, Form 10-Q or Form 8-K (or, in each case, any successor form) and
other material reports which the Borrower or any Subsidiary files with the SEC
or any successor or analogous Governmental Authority (other than public
offerings of securities under employee benefit plans or dividend reinvestment
plans);
          (g) promptly after the receipt thereof by the Borrower or any
Subsidiary, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto;
          (h) promptly after the request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
          (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

79



--------------------------------------------------------------------------------



 



          SECTION 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent, each Issuing Bank and each Lender prompt written notice of
the following:
          (a) promptly after the Borrower obtains knowledge thereof, any Event
of Default or Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
          (b) the filing or commencement of, or any written threat or written
notice of intention of any person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Affiliate thereof, as to which there is a
reasonable likelihood of an adverse result and that could reasonably be expected
to result in a Material Adverse Effect;
          (c) promptly after the Borrower obtains knowledge thereof, any other
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect; and
          (d) any change in the Borrower’s corporate rating by S&P, in the
Borrower’s corporate family rating by Moody’s or in the ratings of the Credit
Facilities by S&P or Moody’s, or any notice from either such agency indicating
its intent to effect such a change or to place the Borrower or the Credit
Facilities on a “CreditWatch” or “WatchList” or any similar list, in each case
with negative implications, or its cessation of, or its intent to cease, rating
the Borrower or the Credit Facilities.
          SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. The Borrower agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. The Borrower also agrees promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
          (b) In the case of the Borrower, each year commencing with the year
ended December 31, 2009, at the time of delivery of the annual financial
statements with respect to the preceding fiscal year pursuant to
Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 1
or 2 of the Perfection Certificate or confirming that there has been no change

80



--------------------------------------------------------------------------------



 



in such information since the date of the Perfection Certificate delivered on
the Amendment No. 1 Effective Date or the date of the most recent certificate
delivered pursuant to this Section 5.06.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections; Maintenance of Ratings. (a) Keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all
requirements of law are made of all material dealings and transactions in
relation to its business and activities. Subject to the provisions of Section
9.16, each Loan Party will, and will cause each of the Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender to
visit and inspect the financial records and the properties of the Borrower or
any of the Subsidiaries upon reasonable prior notice to the Borrower (and,
unless a Default or Event of Default shall have occurred and be continuing, on
not more than two occasions during any fiscal year) and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of the Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor; provided that whether or not a Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the right to participate in all such discussions.
          (b) Use commercially reasonable efforts to cause the Credit Facilities
to be continuously rated by S&P and Moody’s on a public basis, and in the case
of the Borrower, use commercially reasonable efforts to maintain a public
corporate rating from S&P and a public corporate family rating from Moody’s, in
each case in respect of the Borrower.
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and
request the issuance of Letters of Credit only to provide working capital and
for other general corporate purposes, including permitted acquisitions and the
payment of the Acquisition Consideration, and the Letters of Credit are to be
used by the Borrower and the Subsidiaries for general corporate purposes.
          SECTION 5.09. Employee Benefits. (a) Comply in all material respects
with the applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within 10 days
after any Responsible Officer of the Borrower knows that, any ERISA Event has
occurred that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and/or the
Subsidiaries in an aggregate amount exceeding $5,000,000, a statement of a
Financial Officer of the Borrower setting forth details as to such ERISA Event
and the action, if any, that the Borrower proposes to take with respect thereto.

81



--------------------------------------------------------------------------------



 



          SECTION 5.10. Compliance with Environmental Laws. Comply, and use
reasonable efforts to cause all lessees and other persons occupying its then
current Properties to comply, in all material respects with all Environmental
Laws and Environmental Permits applicable to its operations and then current
Properties; obtain and renew all Environmental Permits necessary for its
operations and then current Properties except for such non-compliance as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; and conduct any Remedial Action in accordance with
Environmental Laws; provided, however, that neither the Borrower nor any of the
Subsidiaries shall be required to undertake any Remedial Action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained by the Borrower with
respect to such circumstances in accordance with GAAP.
          SECTION 5.11. Preparation of Environmental Reports. If a Default
caused by reason of a breach of Section 3.17 or Section 5.10 shall have occurred
and be continuing for more than 20 days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.
          SECTION 5.12. Compliance with Laws. Comply with all laws, regulations,
consent decrees and orders of any Governmental Authority applicable to it or its
property, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.13. Further Assurances. Execute any and all further
documents, financing statements, agreements, amendments, supplements and
instruments, and take all further actions (including filing Uniform Commercial
Code and other financing or continuation statements, mortgages and deeds of
trust) that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created by the Security
Documents in favor of the Collateral Agent for the ratable benefit of the
Secured Parties. The Borrower will cause any subsequently acquired or organized
Domestic Subsidiary to become a Loan Party (in the case of the Target and each
Domestic Subsidiary of the Target, by no later than the Merger Date) by
executing the Guarantee and Collateral Agreement and each applicable Security
Document in favor of the

82



--------------------------------------------------------------------------------



 



Collateral Agent. In addition, from time to time, the Borrower will, at its cost
and expense, promptly secure the Obligations by pledging or creating, or causing
to be pledged or created, perfected security interests with respect to such of
the assets and properties of the Loan Parties as the Administrative Agent or the
Required Lenders shall designate (it being understood that it is the intent of
the parties that the Obligations shall be secured by substantially all the
assets of the Borrower and its Domestic Subsidiaries (in the case of the Target
and each Domestic Subsidiary of the Target, such security to be granted by no
later than the Merger Date) (including real and other properties acquired
subsequent to the Amendment No. 1 Effective Date but subject to limitations and
exceptions expressly set forth in the Security Documents)). Such security
interests and Liens will be created under the Security Documents and other
security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Collateral Agent,
and the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section. The Borrower agrees to provide such evidence as
the Collateral Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien. In furtherance of the foregoing,
the Borrower will give prompt notice to the Administrative Agent of the
acquisition by it or any of the Subsidiaries of any real property (or any
interest in real property) having a value in excess of $1,000,000.
          SECTION 5.14. Interest Rate Protection. No later than the 90th day
after the Amendment No. 1 Effective Date, enter into, and for a minimum of two
years thereafter maintain, Hedging Agreements acceptable to the Administrative
Agent that result in at least 50% of the aggregate principal amount of its
funded long-term Indebtedness being effectively subject to a fixed or maximum
interest rate acceptable to the Administrative Agent.
          SECTION 5.15. Consummation of the Merger. Use commercially reasonable
efforts to complete the Merger (which efforts shall include voting, or causing
to be voted, all of the Shares then owned by the Borrower or any of its
Subsidiaries in favor of the Merger, to the extent any such vote is taken
pursuant to the Merger Agreement) in accordance with the terms of the Merger
Agreement as promptly as practicable following the consummation of the Tender
Offer.
          SECTION 5.16. Alpharma Escrow Account. If, on the date that is 45 days
after the Amendment No. 1 Effective Date, any principal remains outstanding
under the Alpharma Convertible Notes, deposit an amount equal to such unpaid
principal amount into a Controlled Deposit Account subject to a Deposit Account
Control Agreement in form and substance reasonably satisfactory to the
Collateral Agent (such account, the “Alpharma Escrow Account”). The Deposit
Account Control Agreement governing the Alpharma Escrow Account shall provide
that the amounts on deposit in the Alpharma Escrow Account may only be withdrawn
by the Borrower (and withdrawals shall be subject to receipt by the Collateral
Agent and

83



--------------------------------------------------------------------------------



 



the applicable depositary bank of a certification from the Borrower (the
“Withdrawal Certificate”) that the amounts withdrawn shall be applied) for the
following purposes: (i) to make principal payments with respect to the Alpharma
Convertible Notes, (ii) to pay Acquisition Consideration (including Merger
Consideration) due upon the conversion of the Alpharma Convertible Notes in
accordance with their terms or (iii) to voluntarily prepay (x) loans under the
Term Loan Credit Agreement or (y) following payment in full of the principal
amount of the loans under the Term Loan Credit Agreement, to repay Loans
hereunder (which repayment shall be accompanied by a permanent reduction in the
Revolving Credit Commitments in an amount equal to such repayment). Borrower
agrees that any amounts withdrawn from the Alpharma Escrow Account shall be
applied for the purpose specified in the Withdrawal Certificate promptly and in
any event not later than 3 Business Days following such withdrawal.
ARTICLE VI
Negative Covenants
          The Borrower covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
          (a) Indebtedness for borrowed money existing on the Amendment No. 1
Effective Date and set forth in Schedule 6.01 and any extensions, renewals or
replacements of such Indebtedness to the extent that the principal amount of
such Indebtedness is not increased, neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased, such Indebtedness,
if subordinated to the Obligations, remains so subordinated on terms no less
favorable to the Lenders, and the original obligors in respect of such
Indebtedness remain the only obligors thereon;
          (b) Indebtedness of the Borrower outstanding from time to time
hereunder and all guarantees thereof by the Subsidiary Guarantors;

84



--------------------------------------------------------------------------------



 



          (c) intercompany Indebtedness of the Borrower and the Subsidiaries to
the extent permitted by Section 6.04(c) so long as any such Indebtedness owed by
any Loan Party to a person that is not a Loan Party is subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;
          (d) Guarantees by any Loan Party of Indebtedness of any other Loan
Party;
          (e) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(e), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 6.01(f) shall not exceed $25,000,000 at any time
outstanding;
          (f) Capital Lease Obligations in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.01(e), not in excess of $25,000,000 at any time
outstanding;
          (g) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
          (h) Indebtedness incurred by Foreign Subsidiaries in an aggregate
principal amount not exceeding $25,000,000 at any time outstanding;
          (i) Indebtedness of any person that becomes a Subsidiary after the
Amendment No. 1 Effective Date; provided that (i) such Indebtedness exists at
the time such person becomes a Subsidiary and is not created in contemplation of
or in connection with such person becoming a Subsidiary, (ii) immediately before
and after such person becomes a Subsidiary, no Default or Event of Default shall
have occurred and be continuing and (iii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(i) shall not exceed $25,000,000 at
any time outstanding;
          (j) Indebtedness created under Hedging Agreements that (i) are
required by Section 5.14 or (ii) are entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any

85



--------------------------------------------------------------------------------



 



Subsidiary is exposed in the conduct of its business or the management of its
liabilities and not for speculative purposes or entered into to take advantage
of reduced interest rates by converting fixed rate obligations into floating
rate obligations;
          (k) Permitted ARS Indebtedness; provided that the Specified Share of
the Net Cash Proceeds of such Indebtedness shall be applied as set forth in
Section 2.13(i);
          (l) Indebtedness of the Borrower outstanding from time to time under
the Term Loan Credit Agreement in an aggregate principal amount not to exceed
$200,000,000, all guarantees thereof by any Subsidiary Guarantor and any
refinancing, renewals or extensions of all or any part thereof; provided that
(i) the amount of the Indebtedness under the Term Refinanced Indebtedness
(defined below) at the time of such refinancing, renewal or extension is not
increased by the Term Refinancing Indebtedness (defined below) except by an
amount equal to reasonable fees and expenses incurred in connection with such
refinancing, renewal or extension, (ii) the maturity date of such refinancing,
renewing or extending indebtedness (the “Term Refinancing Indebtedness”) is no
earlier than the maturity date of the Indebtedness being refinanced, renewed or
extended (“Term Refinanced Indebtedness”) and the average life to maturity of
such Term Refinancing Indebtedness is at least equal to that of the Term
Refinanced Indebtedness, (iii) the terms (other than pricing and yield) of such
Term Refinancing Indebtedness or of any agreement entered into or of any
instrument issued in connection therewith are not less favorable in any material
respect to the Loan Parties or the Lenders than the terms of Term Refinanced
Indebtedness or any agreement or instrument governing the Term Refinanced
Indebtedness, (iv) the obligors of the Term Refinancing Indebtedness shall not
include any person that is not an obligor on the Term Refinanced Indebtedness
(unless such obligor is or becomes at such time a Loan Party), and (v) if the
Term Refinancing Indebtedness is secured, it is secured on an equal and ratable
or junior basis to the Obligations on substantially the same terms as the Term
Indebtedness is secured on the Amendment No. 1 Effective Date and otherwise on
terms reasonably acceptable to the Administrative Agent;
          (m) other Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $50,000,000 at any time outstanding;
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Subsidiary Guarantors permitted by this clause shall not exceed
$25,000,000 at any time outstanding; and
          (n) Indebtedness outstanding under the Alpharma Convertible Notes.

86



--------------------------------------------------------------------------------



 



          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect thereof, or assign or transfer any
such income or revenues or rights in respect thereof, except:
          (a) Liens on property or assets of the Borrower and the Subsidiaries
existing on the Amendment No. 1 Effective Date and set forth in Schedule 6.02;
provided that such Liens shall extend only to those assets to which they extend
on the Amendment No. 1 Effective Date and shall secure only those obligations
which they secure on the Amendment No. 1 Effective Date;
          (b) any Lien (i) created under the Loan Documents or (ii) granted in
favor of the Swingline Lender or Issuing Bank pursuant to arrangements designed
to eliminate such Swingline Lender’s or Issuing Bank’s risk with respect to any
Defaulting Lender’s or Defaulting Lenders’ participation in Swingline Loans or
Letters of Credit, respectively, as contemplated by Section 2.03(a) or
Section 2.04(a), respectively;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or assets of any person that becomes a Subsidiary after the Amendment
No. 1 Effective Date prior to the time such person becomes a Subsidiary, as the
case may be; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such person becoming a Subsidiary,
(ii) such Lien does not apply to any other property or assets of the Borrower or
any Subsidiary, (iii) such Lien secures only those obligations which it secures
on the date of such acquisition or the date such person becomes a Subsidiary, as
the case may be and (iv) such Lien does not materially interfere with the
intended use, occupancy and operation of any asset or property subject thereto;
          (d) Liens for taxes, assessments, charges or levies not yet due or
which are being contested in compliance with Section 5.03;
          (e) carriers’, warehousemen’s, mechanics’, landlord’s (or lessor’s
under operating leases), materialmen’s, repairmen’s, custom and revenue
authorities’, or other like Liens arising in the ordinary course of business and
securing obligations that are not due and payable beyond the applicable grace
period therefor or that are being contested in compliance with Section 5.03;
          (f) pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

87



--------------------------------------------------------------------------------



 



          (g) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, liability to insurance carriers under insurance or self-insurance
arrangements, surety and appeal bonds, performance bonds, statutory bankers’
liens on moneys held in bank accounts and other obligations of a like nature, in
each case incurred in the ordinary course of business;
          (h) zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of the
Subsidiaries;
          (i) purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01, (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
180 days after such acquisition (or construction), (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or the fair market value
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;
          (j) Liens deemed to exist in connection with Capital Lease Obligations
permitted under Section 6.01;
          (k) attachment or judgment Liens not constituting an Event of Default
under Article VII;
          (l) Liens on assets of Foreign Subsidiaries; provided that (i) such
Liens do not extend to, or encumber, assets that constitute Collateral or the
Equity Interests of any of the Subsidiaries, and (ii) such Liens extending to
the assets of any Foreign Subsidiary secure only Indebtedness incurred by such
Foreign Subsidiary pursuant to Section 6.01(h);
          (m) Liens in favor of any Governmental Authority with respect to
progress payments under any governmental contract entered into in the ordinary
course of business;
          (n) Liens on Margin Stock if and to the extent that the value of all
such Margin Stock exceeds 25% of the value of the total assets subject to the
restrictions on Liens set forth in this Section 6.02;

88



--------------------------------------------------------------------------------



 



          (o) Liens on auction rate securities of the Borrower or any other Loan
Party (or on the securities account to which such auction rate securities are
credited (so long as no other securities are credited thereto) and proceeds
thereof); provided that (i) such Liens secure Permitted ARS Indebtedness and
(ii) such Liens do not apply to any other property or assets of the Borrower or
any Subsidiary;
          (p) licenses, sublicenses, leases and subleases not relating to any
financing, granted to third persons in the ordinary course of business and not
interfering in any material respect with the business of the Borrower and the
Subsidiaries;
          (q) Liens attaching to assets (other than Collateral) with an
aggregate fair market value at the time of attachment not in excess of, and
securing liabilities not in excess of, $20,000,000 in the aggregate at any time
outstanding; and
          (r) Liens securing obligations under the Term Loan Documents or
securing Term Refinancing Indebtedness permitted by Section 6.01(l) covering
Collateral that is also subject to Liens in favor of the Collateral Agent for
the benefit of the Secured Parties (“Term Liens”); provided that such Liens are
pari passu with, or junior to, the Liens securing the Obligations on terms
substantially the same as those applicable to the Liens securing the obligations
under the Term Loan Documents on the Amendment No. 1 Effective Date or otherwise
on terms reasonably acceptable to the Administrative Agent.
          SECTION 6.03. Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred unless (a) the sale or
transfer of such property is permitted by Section 6.05 and (b) any Capital Lease
Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, as the case may be.
          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire any Equity Interests, evidences of indebtedness or other securities of,
make or permit to exist any loans or advances to, or make or permit to exist any
similar investment or any other similar interest in, any other person, except:
          (a) (i) investments by the Borrower and the Subsidiaries existing on
the Amendment No. 1 Effective Date in the Equity Interests of the Subsidiaries
and other investments existing on the Amendment No. 1 Effective Date and set
forth on Schedule 6.04(a) and (ii) additional

89



--------------------------------------------------------------------------------



 



investments by the Borrower and the Subsidiaries in the Equity Interests of the
Subsidiaries; provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Guarantee and Collateral Agreement (subject to
the limitations referred to therein) and (B) the aggregate amount of investments
made after the Amendment No. 1 Effective Date by Loan Parties in, and loans and
advances made after the Amendment No. 1 Effective Date by Loan Parties to,
Subsidiaries that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed $20,000,000 at any time outstanding;
          (b) Permitted Investments;
          (c) loans or advances made by the Borrower to any Subsidiary and made
by any Subsidiary to the Borrower or any other Subsidiary; provided that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to the Guarantee and Collateral Agreement, (ii) such loans and
advances made to any Loan Party by any Subsidiary that is not a Loan Party shall
be unsecured and subordinated to the Obligations pursuant to an Affiliate
Subordination Agreement and (iii) the amount of such loans and advances made by
Loan Parties to Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (a) above;
          (d) repurchases by the Borrower of its common stock to the extent
permitted under Section 6.06;
          (e) Guarantees by any Loan Party of the Convertible Notes;
          (f) extensions of trade credit in the ordinary course of business;
          (g) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
          (h) loans and advances to officers and employees of the Borrower or
any Subsidiary in the ordinary course of business (including for travel,
entertainment, payroll advances and relocation expenses) in an aggregate
principal amount outstanding at any time when taken together with the aggregate
principal amount outstanding of investments made under clause (i) below (in each
case determined without regard to any write-downs or write-offs of such loans
and advances) not to exceed $20,000,000 at such time;

90



--------------------------------------------------------------------------------



 



          (i) promissory notes or other evidences of Indebtedness received by
the Borrower from officers or employees of the Borrower or any Subsidiary (or
any loan or advance made to any Plan) in connection with the purchase of Equity
Interests in the Borrower in an aggregate principal amount outstanding at any
time when taken together with the aggregate principal amount outstanding of
investments made under clause (h) above (in each case determined without regard
to any write-downs or write-offs of such loans and advances) not to exceed
$20,000,000 at such time;
          (j) the Borrower and the Subsidiaries may enter into Hedging
Agreements permitted under Section 6.01(j);
          (k) the Acquisition;
          (l) the Borrower or any Subsidiary may acquire all or substantially
all the assets of a person or line of business of such person, or not less than
100% of the Equity Interests (other than directors’ qualifying shares) of a
person (referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, the Borrower or any Subsidiary;
(ii) the Acquired Entity shall be in a similar line of business as that of the
Borrower or any of its Subsidiaries as conducted during the current and most
recent calendar year (or business activities reasonably incidental thereto); and
(iii) at the time of such transaction (A) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(B) the Borrower would be in compliance with the covenants set forth in
Sections 6.11 and 6.12 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and 5.04(c) have been delivered or for which comparable
financial statements have been filed with the SEC, after giving pro forma effect
to such transaction and to any other event occurring after such period as to
which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.04(l) occurring after such period) as if such
transaction had occurred as of the first day of such period (assuming, for
purposes of pro forma compliance with Section 6.12, that the maximum Leverage
Ratio permitted at the time by such Section was in fact 0.25 to 1.00 less than
the ratio actually provided for in such Section at such time); (C) after giving
effect to such acquisition, the aggregate amount of unused and available
Revolving Credit Commitments, cash and Permitted Investments of the Borrower and
the Subsidiaries must be at least $50,000,000; (D) the total consideration paid
in connection with such acquisition and any other acquisitions pursuant to this
Section 6.04(l) (including any Indebtedness of the Acquired Entity that is
assumed by the Borrower or any Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar

91



--------------------------------------------------------------------------------



 



obligations) shall not in the aggregate exceed $200,000,000 during the term of
this Agreement; (E) the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and (F) the Borrower shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.13 and
the Security Documents (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(l) being referred to herein as a “Permitted
Acquisition”);
          (m) investments, loans or advances made in connection with the
license, development, manufacture or distribution of pharmaceutical compounds or
products or medical devices, in each case from or through third parties
(including other pharmaceutical companies) by collaborative efforts or otherwise
and in the ordinary course of business;
          (n) investment received as consideration for Asset Sales permitted by
Section 6.05(b); and
          (o) additional investments, loans and advances by the Borrower and the
Subsidiaries (other than an investment of the type described in clause (h) or
(i) above) so long as the aggregate amount invested, loaned or advanced pursuant
to this paragraph (o) (determined without regard to any write-downs or
write-offs of such investments, loans and advances) does not exceed $50,000,000
in the aggregate.
          SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. (a) Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person or assets that are
substantial in relation to the Borrower and the Subsidiaries taken as a whole,
except that (i) the Borrower and any Subsidiary may purchase and sell inventory
in the ordinary course of business and (ii) if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (A) any Wholly Owned Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Wholly Owned Subsidiary may merge into or consolidate with
any other Wholly Owned Subsidiary in a transaction in which the surviving entity
is a Wholly Owned Subsidiary and no person other than the Borrower or a Wholly
Owned Subsidiary receives any consideration (provided that if any party to any
such transaction is a Loan Party, the surviving entity of such transaction shall
be a Loan Party), (C) the

92



--------------------------------------------------------------------------------



 



Acquisition shall be permitted and (D) the Borrower and the Subsidiaries may
make Permitted Acquisitions.
               (b) Make any Asset Sale otherwise permitted under paragraph (a)
above unless (i) such Asset Sale is for consideration at least 85% of which is
cash; provided that (x) any Asset Sales constituting licenses of intellectual
property relating to pharmacological products or medical devices may be for
consideration at least 85% of which is cash or royalty payments and (y) any
Asset Sale constituting a Required Divestiture may be for consideration at least
85% of which is cash payable within 20 months following the date of consummation
of such Asset Sale, (ii) such consideration is at least equal to the fair market
value of the assets being sold, transferred, leased or disposed of and (iii) the
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this paragraph (b) (other than auction rate securities and other
than Required Divestitures) shall not exceed $200,000,000 in the aggregate
during the term of this Agreement.
          SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare
or make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) the
Borrower may declare and pay dividends or make other distributions on its
capital stock to the extent made solely with common stock of the Borrower,
(ii) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders, (iii) so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, the Borrower
may repurchase its Equity Interests owned by employees of the Borrower or the
Subsidiaries or make payments to employees of the Borrower or the Subsidiaries
upon termination of employment in connection with the exercise of stock options,
stock appreciation rights or similar equity incentives or equity based
incentives pursuant to management incentive plans or in connection with the
death or disability of such employees in an aggregate amount not to exceed
$5,000,000 in any fiscal year, (iv) so long as no Event of Default or Default
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments in an aggregate amount not to exceed
$5,000,000 in any fiscal year and (v) the Borrower may pay the Acquisition
Consideration.
               (b) Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of the Borrower or any Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law,

93



--------------------------------------------------------------------------------



 



any Loan Document, the Term Loan Credit Agreement or any agreement governing
Term Refinancing Indebtedness (subject to clause (iii) of Section 6.01(l)),
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) the foregoing shall not
apply to restrictions and conditions imposed on any Foreign Subsidiary by the
terms of any Indebtedness of such Foreign Subsidiary permitted to be incurred
hereunder, (D) clause (i) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (E) clause (i) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
          SECTION 6.07. Transactions with Affiliates. Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that (a) this Section shall not apply to transactions solely between or among
Loan Parties and (b) the Borrower or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties.
          SECTION 6.08. Business of Borrower and Subsidiaries. Engage to any
material extent at any time in any business or business activity other than the
business currently conducted by it and business activities reasonably incidental
thereto.
          SECTION 6.09. Other Indebtedness and Agreements. (a) Permit (i) any
waiver, supplement, modification or amendment of the Convertible Notes, the
Convertible Note Indenture or any other document relating to the Convertible
Notes, (ii) except in connection with a refinancing permitted by
Section 6.01(l), any waiver, supplement, modification or amendment of the Term
Loan Documents or of documents governing Term Refinancing Indebtedness, if such
waiver, supplement, modification or amendment would (A) increase the amount of
Term Indebtedness thereunder except by an amount equal to reasonable fees and
expenses incurred in connection with such waiver, supplement, modification or
amendment (B) change the maturity date to a date that is earlier than the
maturity date in effect immediately prior to such amendment, (C) shorten the
average life to maturity of such Term Indebtedness, (D) result in the terms of
such Term Indebtedness or of any agreement entered into or of any instrument
issued in connection therewith to be less favorable in any material respect to
the Loan Parties or the Lenders, (E) add any obligor (unless such obligor is or
becomes at such time a Loan Party) or (F) cause the Term Indebtedness to be
secured on a

94



--------------------------------------------------------------------------------



 



basis other than equally and ratably with, or junior to, the Obligations on
substantially the same terms as the Term Indebtedness is secured on the
Amendment No. 1 Effective Date except as shall be acceptable to the
Administrative Agent, (iii) any waiver, supplement, modification, amendment,
termination or release of any other indenture, instrument or agreement pursuant
to which any other Material Indebtedness of the Borrower or any of the
Subsidiaries is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner adverse to the Borrower, any of the Subsidiaries
or the Lenders or (iv) any waiver, supplement, modification or amendment of
(A) its certificate of incorporation, bylaws, operating, management or
partnership agreement or other organizational documents or (B) any other
agreement that is material to the conduct of its business, to the extent any
such waiver, supplement, modification or amendment would be adverse to the
Lenders in any material respect.
               (b) (i) Permit any alteration, amendment or other change or
supplement to the Tender Offer Documentation or the Merger Agreement that could
reasonably be expected to be materially adverse to the rights or interests of
the Administrative Agent or the Lenders or (ii) permit any waiver, alteration,
amendment or other change or supplement to any condition to the Tender Offer
Documentation or the Merger Agreement without the prior written consent of the
Joint Arrangers (such consent not to be unreasonably withheld or delayed).
               (c) (i) Make any distribution, whether in cash, property,
securities or a combination thereof, other than regular scheduled payments of
principal and interest as and when due (to the extent not prohibited by
applicable subordination provisions), in respect of, or pay, or commit to pay,
or directly or indirectly (including pursuant to any Synthetic Purchase
Agreement) redeem, repurchase, retire or otherwise acquire for consideration, or
set apart any sum for the aforesaid purposes, any Indebtedness except (A) the
payment of the Indebtedness created hereunder, (B) the payment of the Term
Indebtedness, (C) refinancings of Indebtedness permitted by Section 6.01(a),
(D) the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(E) any payment of Indebtedness owed by Foreign Subsidiaries that is not
subordinated in right of payment to the Obligations , (F) so long as no Default
or Event of Default shall have occurred and be continuing, any payments with
respect to Indebtedness that (x) has an aggregate outstanding principal amount
not greater than $25,000,000 and (y) is not subordinated in right of payment to
the Obligations and (G) the payment of the Indebtedness under Alpharma
Convertible Notes or (ii) pay in cash any amount in respect of any Indebtedness
or preferred Equity Interests that may at the obligor’s option be paid in kind
or in other securities.
          SECTION 6.10. Capital Expenditures. (a) Permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries in any

95



--------------------------------------------------------------------------------



 



fiscal year set forth below to exceed the amount set forth below for such fiscal
year:

          Period   Amount
Fiscal year ended 12/31/09
  $ 95,000,000  
Fiscal year ended 12/31/10
  $ 95,000,000  
Fiscal year ended 12/31/11
  $ 100,000,000  
Fiscal year ended 12/31/12
  $ 105,000,000  

          The amount of permitted Capital Expenditures set forth above in
respect of any fiscal year commencing with the fiscal year ending on
December 31, 2010, shall be increased (but not decreased) by (a) an amount equal
to 50% of the amount of unused permitted Capital Expenditures for the
immediately preceding fiscal year less (b) an amount equal to unused Capital
Expenditures carried forward to such preceding fiscal year.
          SECTION 6.11. Consolidated Interest Expense Coverage Ratio. Permit the
Consolidated Interest Expense Coverage Ratio for any period of four consecutive
fiscal quarters, in each case taken as one accounting period, ending on a date
set forth below (excluding any such date occurring prior to the last day of the
first full fiscal quarter following the Amendment No. 1 Effective Date) to be
less than:
          (a) for any such date occurring on or prior to the last day of the
fiscal quarter in which the Skelaxin Trigger Event occurs, the ratio set forth
below opposite such date:

          Date   Ratio
03/31/09
    4.00:1  
06/30/09
    4.00:1  
09/30/09
    4.00:1  
12/31/09
    4.00:1  
03/31/10
    4.00:1  
06/30/10
    4.00:1  
09/30/10
    4.00:1  
12/31/10
    4.00:1  
03/31/11
    4.00:1  
06/30/11
    4.00:1  

96



--------------------------------------------------------------------------------



 



          Date   Ratio
09/30/11
    4.00:1  
12/31/11
    4.00:1  
03/31/12
    4.00:1  

          (b) thereafter, the ratio set forth below opposite such date:

          Date   Ratio
03/31/09
    3.75:1  
06/30/09
    3.75:1  
09/30/09
    3.75:1  
12/31/09
    3.75:1  
03/31/10
    3.75:1  
06/30/10
    3.75:1  
09/30/10
    4.00:1  
12/31/10
    4.00:1  
03/31/11
    4.00:1  
06/30/11
    4.00:1  
09/30/11
    4.00:1  
12/31/11
    4.00:1  
03/31/12
    4.00:1  

          SECTION 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio on any
date during a period set forth below (excluding any such date prior to the last
day of the first full fiscal quarter to end following the Amendment No. 1
Effective Date) to be greater than:
          (a) for any such date prior to the last day of the fiscal quarter in
which the Skelaxin Trigger Event occurs, the ratio set forth below opposite such
period:

          Period   Ratio
03/31/09 through 06/29/09
    2.25:1  
06/30/09 through 09/29/09
    2.50:1  

97



--------------------------------------------------------------------------------



 



          Period   Ratio
09/30/09 through 12/30/09
    2.65:1  
12/31/09 through 03/30/10
    2.30:1  
03/31/10 through 06/29/10
    2.10:1  
06/30/10 through 09/29/10
    2.00:1  
09/30/10 through 12/30/10
    1.75:1  
12/31/10 through 03/30/11
    1.50:1  
03/31/11 through 06/29/11
    1.50:1  
06/30/11 through 09/29/11
    1.50:1  
09/30/11 through 12/30/11
    1.50:1  
12/31/11 through 03/30/12
    1.50:1  
03/31/12 through Maturity Date
    1.50:1  

          (b) thereafter, the ratio set forth below opposite such period:

          Period   Ratio
03/31/09 through 06/29/09
    2.25:1  
06/30/09 through 09/29/09
    2.50:1  
09/30/09 through 12/30/09
    3.25:1  
12/31/09 through 03/30/10
    3.25:1  
03/31/10 through 06/29/10
    3.25:1  
06/30/10 through 09/29/10
    3.15:1  
09/30/10 through 12/30/10
    2.70:1  
12/31/10 through 03/30/11
    2.10:1  
03/31/11 through 06/29/11
    2.00:1  
06/30/11 through 09/29/11
    2.00:1  
09/30/11 through 12/30/11
    2.00:1  
12/31/11 through 03/30/12
    2.00:1  
03/31/12 through Maturity Date
    1.50:1  

98



--------------------------------------------------------------------------------



 



          SECTION 6.13. Fiscal Year. Change the end of its fiscal year from
December 31 to any other date.
          SECTION 6.14. Certain Equity Securities. Issue any Equity Interest
that is not Qualified Capital Stock.
ARTICLE VII
Events of Default
          In case of the happening of any of the following events (“Events of
Default”):
          (a) any representation or warranty made or deemed made in or in
connection with any Loan Document or the Borrowings or issuances of Letters of
Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished;
          (b) default shall be made in the payment of any principal of any Loan
or any reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
          (c) default shall be made in the payment of any interest on any Loan
or any Fee or L/C Disbursement or any other amount (other than an amount
referred to in (b) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of three Business Days;
          (d) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.02, 5.05, 5.08 or 5.16 or in Article VI;
          (e) default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from the Administrative Agent or any Lender to the Borrower
or (ii) knowledge thereof of the Borrower;

99



--------------------------------------------------------------------------------



 



          (f) (i) the Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than any Term Indebtedness) or any trustee or agent on its
or their behalf to cause any Material Indebtedness (other than any Term
Indebtedness) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or (iii) any “Event of Default” (as defined in the Term Loan Credit
Agreement) shall occur;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the Borrower or a Subsidiary, under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or a Subsidiary or (iii) the winding-up
or liquidation of the Borrower or any Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
          (h) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;
          (i) one or more judgments shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which

100



--------------------------------------------------------------------------------



 



execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $35,000,000 or (ii) is for
injunctive relief and could reasonably be expected to result in a Material
Adverse Effect;
          (j) an ERISA Event shall have occurred that, when taken together with
all other such ERISA Events, could reasonably be expected to result in liability
of the Borrower and its ERISA Affiliates in an aggregate amount exceeding
$35,000,000;
          (k) any Guarantee under the Guarantee and Collateral Agreement for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Guarantee and Collateral Agreement (other than as a result
of the discharge of such Guarantor in accordance with the terms of the Loan
Documents);
          (l) any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Collateral Agent to (i) maintain possession of certificates representing
securities pledged under the Guarantee and Collateral Agreement or (ii) file or
record any financing statement delivered to the Collateral Agent by the
Borrower; or
          (m) there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments

101



--------------------------------------------------------------------------------



 



shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
ARTICLE VIII
The Administrative Agent and the Collateral Agent
          Each Lender and each Issuing Bank hereby irrevocably appoints the
Administrative Agent and the Collateral Agent (for purposes of this
Article VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender. The institution
serving as the Administrative Agent and/or the Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.
          Neither Agent shall have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth in the Loan Documents,
neither Agent shall have any duty to disclose, nor shall it be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its

102



--------------------------------------------------------------------------------



 



Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or willful misconduct. Neither Agent shall be deemed to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.
          Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. Each Agent may also rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by it. Each Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facilities as well as activities as Agent.
          Subject to the appointment and acceptance of a successor Agent as
provided below, either Agent may resign at any time by notifying the Lenders,
the Issuing Banks and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor (subject to any restriction on appointing a successor Collateral Agent
set forth in the Security Documents). If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a

103



--------------------------------------------------------------------------------



 



successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be (subject to any restriction on appointing a
successor Collateral Agent set forth in the Security Documents). Any such
resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as an Issuing Bank and the Swingline Lender, in
which case such resigning Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Bank or Swingline Lender, as the case may
be, with respect to any Letters of Credit issued by it, or Swingline Loans made
by it, prior to the date of such resignation. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Agents or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.
          Notwithstanding any other provision of this Agreement or any provision
of any other Loan Document, each of the Joint Arrangers, the Co-Syndication
Agents, the Co-Documentation Agents and the Managing Agent are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document; it being understood and agreed that each of the Joint
Arrangers, the Co-Syndication Agents, the Co-Documentation Agents and the
Managing Agent shall be entitled to all indemnification and reimbursement rights
in favor of the Agents provided herein and in the other Loan

104



--------------------------------------------------------------------------------



 



Documents. Without limitation of the foregoing, neither the Joint Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents nor the Managing Agent in
their respective capacities as such shall, by reason of this Agreement or any
other Loan Document, have any fiduciary relationship in respect of any Lender,
Loan Party or any other person.
          In furtherance of the foregoing, each Lender and each Issuing Bank
hereby irrevocably authorize the Agents, at their option and in their
discretion, to:
     (a) release any Lien on any property granted or held by the Agents under
the Loan Documents (i) upon termination or expiration of the Total Revolving
Credit Commitments and payment in full of all Obligations (other than contingent
indemnification and expense reimbursement obligations as to which no claim shall
have been asserted) and the expiration or termination of Letters of Credit (or
entry into arrangements satisfactory to the Issuing Banks with respect thereto),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document or (iii) if approved,
authorized or ratified in writing in accordance with Section 9.08; and
     (b) release any Guarantor from its obligations under its guaranty if such
person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
          Upon request by either Agent, the Required Lenders will confirm in
writing such Agent’s authority to release its interests in particular types of
collateral or to release any Guarantor from its obligations to guarantee
pursuant to this Article VIII (it being understood that any Agent’s failure to
make such a request shall not affect the authority expressly granted to the
Agent by the terms hereof or any other Loan Document).
          Each Lender (and each person that becomes a Lender hereunder pursuant
to Section 9.04) and each Issuing Bank hereby (i) acknowledges that Credit
Suisse (and any successor to Credit Suisse in such capacities) is acting under
the Security Documents in multiple capacities as the Administrative Agent, the
Collateral Agent and the administrative agent and the collateral agent for the
lenders party to the Term Loan Credit Agreement pursuant to the Term Loan
Documents and (ii) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against Credit
Suisse (and such successor) any claims, causes of action, damages or liabilities
of whatever kind or nature relating thereto. Each Lender (and each person that
becomes a Lender hereunder pursuant to Section 9.04) and each Issuing Bank
hereby authorizes and directs Credit Suisse (and such successor) to enter into
the Security Documents on behalf of such Lender and such Issuing Bank and agrees
that Credit Suisse (and such successor), in its various capacities thereunder,
may

105



--------------------------------------------------------------------------------



 



take such actions on its behalf as is contemplated by the terms of the Security
Documents.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. Notices and other communications provided for
herein and in the other Loan Documents shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
          (a) if to the Borrower, to it at 501 Fifth Street, Bristol, TN 37620,
Attention of Randy Sharrow (Facsimile No.                       ), with a copy
to James Elrod at the above address (Facsimile No.                       );
          (b) if to the Administrative Agent, to Credit Suisse, Agency Manager,
One Madison Avenue, New York, NY 10010, Facsimile No.                       ,
Email:                       ;
          (c) if to a Lender, to it at its address (or facsimile number) set
forth on Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender shall have become a party hereto; and
          (d) if to an Issuing Bank, to it at its address (or facsimile number)
set forth on Schedule 2.01 or in the Issuing Bank Agreement pursuant to which
such person became an Issuing Bank.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, or sent by
facsimile, or on the date that is five (5) Business Days after dispatch by
certified or registered mail, if mailed, in each case delivered, sent or mailed
(properly addressed) to such party, as provided in this Section or in accordance
with the latest unrevoked direction from such party in accordance with this
Section.
          As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.
          The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that it will, or
will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative

106



--------------------------------------------------------------------------------



 



Agent pursuant to the Loan Documents or to the Lenders under Article V,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a notice pursuant
to Section 2.12 or a notice requesting the issuance, amendment, extension or
renewal of a Letter of Credit pursuant to Section 2.04, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause its Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
          The Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Lenders and the Issuing Bank materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section 9.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1)

107



--------------------------------------------------------------------------------



 



the Loan Documents and (2) notification of changes in the terms of the Loan
Documents.
          Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each

108



--------------------------------------------------------------------------------



 



Lender agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.
          Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments or the L/C Commitments have not been terminated. The provisions of
Sections 2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or Issuing Bank.
          SECTION 9.03. Binding Effect. This Agreement shall become effective
and legally binding on the parties hereto when it shall have been executed by
the Borrower and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns.
          SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Borrower, the Administrative
Agent, the Collateral Agent, the Issuing Banks or the Lenders that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

109



--------------------------------------------------------------------------------



 



          (b) Each Lender may assign to one or more assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitments and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to another Lender or an
Affiliate or Related Fund of the assigning Lender or another Lender, (x) each of
the Borrower, the Administrative Agent, each Issuing Bank and the Swingline
Lender must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed); provided, that the consent of
the Borrower shall not be required to any such assignment made (A) to another
Lender or an Affiliate or Related Fund of the assigning Lender or another Lender
or (B) after the occurrence and during the continuance of any Default or Event
of Default and (y) the amount of the Commitments of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitments); provided that simultaneous assignments by or to two or more
Related Funds shall be combined for the purpose of determining whether the
minimum assignment requirement is met, (ii) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and any tax form as required by the Internal Revenue Service and
(iii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent and Assignment and Acceptance. Upon acceptance and recording pursuant to
paragraph (e) of this Section and payment of the processing and recording fee
referred to therein, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least five Business
Days after the execution thereof, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement, other than any claims by the Borrower for violations by
such Lender of the provisions of this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued for its
account and not yet paid).

110



--------------------------------------------------------------------------------



 



          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as
follows:  (i) such assigning Lender warrants that it is the legal and beneficial
owner of the interest being assigned thereby free and clear of any adverse claim
and that its Commitments, and the outstanding balances of its Loans, without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance; (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any of the Subsidiaries or
the performance or observance by the Borrower or any of the Subsidiaries of any
of its obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.
          (d) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, all L/C Disbursements,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be prima facie evidence of the matters recorded therein and
the Borrower, the Administrative Agent, the

111



--------------------------------------------------------------------------------



 



Issuing Banks, the Collateral Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register and any Assignments and Acceptances delivered to the
Administrative Agent pursuant to this Section 9.04(d) shall be available for
inspection by the Borrower, the Issuing Banks, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder) and any tax form required by the Internal Revenue Service, a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) and, if required, the written
consent of the Borrower, the Swingline Lender, each Issuing Bank and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower,
Lenders, each Issuing Bank and the Swingline Lender. No assignment shall be
effective unless it has been recorded in the Register as provided in this
paragraph (e).
          (f) Each Lender may without the consent of the Borrower, the Swingline
Lender, any Issuing Bank or the Administrative Agent sell participations to one
or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other entities shall be
entitled to the benefit of the provisions contained in Sections 2.14, 2.16 and
2.20 to the same extent as if they were Lenders; provided that no participant
shall be entitled to receive any greater amount pursuant to Section 2.14 or 2.20
than the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
participant had no such transfer occurred and (iv) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is

112



--------------------------------------------------------------------------------



 



payable on the Loans, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans, increasing or extending the
Commitments or releasing all or substantially all the Guarantors or the
Collateral).
          (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16 and, in the case of any assignee, the Administrative Agent shall
provide the Borrower with an execution copy of such agreement.
          (h) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such an assignment to a Federal Reserve Bank, the Borrower
shall, at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a promissory note or notes evidencing the Loans made to the
Borrower by the assigning Lender hereunder.
          (i) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees

113



--------------------------------------------------------------------------------



 



(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof. In
addition, notwithstanding anything to the contrary in this Section, any SPC may
(i) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC.
               (j) The Borrower shall not assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.
               (k) In the event that any Lender shall become a Defaulting Lender
or S&P, Moody’s or Thompson’s Bank Watch (or Insurance Watch Ratings Service, in
the case of Lenders that are insurance companies (or Best’s Insurance Reports,
if such insurance company is not rated by Insurance Watch Ratings Service))
shall, after the date that any Lender becomes a Lender, downgrade the long-term
certificate deposit ratings of such Lender, and the resulting ratings shall be
below BBB, Baa3 and C (or BB, in the case of a Lender that is an insurance
company (or B, in the case of an insurance company not rated by Insurance Watch
Ratings Service)) (or, with respect to any Lender that is not rated by any such
ratings service or provider, any Issuing Bank or the Swingline Lender shall have
reasonably determined that there has occurred a material adverse change in the
financial condition of any such Lender, or a material impairment of the ability
of any such Lender to perform its obligations hereunder, as compared to such
condition or ability as of the date that any such Lender became a Lender) then
such Issuing Bank or the Swingline Lender shall have the right, but not the
obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its

114



--------------------------------------------------------------------------------



 



Revolving Credit Commitment to such assignee; provided, however, that (i) no
such assignment shall conflict with any law, rule and regulation or order of any
Governmental Authority and (ii) such Issuing Bank, the Swingline Lender or such
assignee, as the case may be, shall pay to such Lender in immediately available
funds on the date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by such Lender hereunder and all other
amounts accrued for such Lender’s account or owed to it hereunder.
          SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all
reasonable out-of-pocket expenses incurred by the Joint Arrangers, the
Administrative Agent, the Collateral Agent, the Issuing Banks and the Swingline
Lender in connection with the preparation and administration of this Agreement
and the other Loan Documents or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) or incurred by the Joint
Arrangers, the Administrative Agent, the Collateral Agent or any Issuing Bank or
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Davis Polk & Wardwell, counsel for
the Joint Arrangers, the Administrative Agent and the Collateral Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of any counsel for the Joint Arrangers, the Administrative Agent,
the Collateral Agent or any Lender.
          (b) The Borrower agrees to indemnify the Joint Arrangers, the
Administrative Agent, the Collateral Agent, each Lender and Issuing Bank, the
Swingline Lender and each Related Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including reasonable outside counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans or issuance of
Letters of Credit, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Loan Party or any of their respective shareholders or
Affiliates) or (iv) any actual or alleged presence, Release or threatened
Release of Hazardous Materials on any property or facility presently or

115



--------------------------------------------------------------------------------



 



formerly owned, leased or operated by the Borrower or any of the Subsidiaries,
or any Environmental Claim related in any way to the Borrower or the
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted primarily from the gross negligence
or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, any Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, such Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure and unused Commitments at the time (in each case,
determined as if no Lender were a Defaulting Lender).
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) The provisions of this Section shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent or any Lender or Issuing Bank.
All amounts due under this Section shall be payable on written demand therefor.
          SECTION 9.06. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, except to the extent prohibited by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but

116



--------------------------------------------------------------------------------



 



excluding payroll and related trust fund accounts) at any time held and other
indebtedness at any time owing by such Lender (or its Affiliates) to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
          SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN THE OTHER
LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendments. (a) No failure or delay of the
Borrower, the Administrative Agent, the Collateral Agent or any Issuing Bank or
Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Borrower, the Administrative Agent, the Collateral Agent, the Issuing Banks
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

117



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified other than
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or, in the case of any other Loan Document, by the Loan
Parties party thereto and the Administrative Agent or the Collateral Agent, as
the case may be, with the consent of the Required Lenders. No agreement referred
to in the preceding sentence shall (i) decrease the principal amount, or extend
the maturity, of any scheduled date of payment or date for reimbursement of or
any date for the payment of any interest on, any Loan or L/C Disbursement, or
waive or excuse any such payment or any part thereof, or decrease the rate of
interest on any Loan or L/C Disbursement or decrease the amount, or extend any
scheduled date of payment, of any Fees, without the prior written consent of
each Lender affected thereby, (ii) increase or extend any Commitment or decrease
or extend the date for payment of the Commitment Fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the provisions of
Section 2.17 or 9.04(j), the provisions of this Section (other than to impose
additional restrictions on amendments) or the definition of the term “Required
Lenders” without the prior written consent of each Lender, (iv) release any
Guarantor (A) whose total assets represent at the time of such release more than
10% of the total assets of the Borrower and its consolidated Subsidiaries or
(B) whose total revenues represent at the time of such release more than 10% of
the total revenues of the Borrower and its consolidated Subsidiaries or all or
substantially all the Collateral without the prior written consent of each
Lender or (v) amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Bank or
the Swingline Lender.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other Loans or participations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest

118



--------------------------------------------------------------------------------



 



thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
          SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the
other Loan Documents constitute the entire contract between the parties relative
to the subject matter hereof. Any other previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents, except as expressly agreed therein. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent and the Lenders) any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in

119



--------------------------------------------------------------------------------



 



Section 9.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a)The
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or its properties in the courts of
any jurisdiction.
          (b) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

120



--------------------------------------------------------------------------------



 



          SECTION 9.16. Confidentiality.
          Each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (i) to its and its Affiliates’ officers, directors, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), (ii) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) in connection with the exercise of any remedies hereunder or under the
other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (v) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(x) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (y) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (vi) with the consent of the Borrower or (vii) to the
extent such Confidential Information becomes publicly available other than as a
result of a breach of this Section 9.16. For the purposes of this Section,
“Confidential Information” shall mean all information received from the Borrower
and related to the Borrower or its business, other than any such information
that was available to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to its disclosure by
the Borrower; provided that, in the case of Confidential Information received
from the Borrower after the Amendment No. 1 Effective Date, such information is
clearly identified at the time of delivery as confidential. Any person required
to maintain the confidentiality of Confidential Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such person would accord its
own confidential information.
          SECTION 9.17. Lender Action. Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for

121



--------------------------------------------------------------------------------



 



the sole benefit of the Lenders and shall not afford any right to, or constitute
a defense available to, any Loan Party.
          SECTION 9.18. Patriot Act. Each Lender and the Administrative
Agent(for itself and not on behalf of any Lender) hereby notifies the Borrower,
for itself and the Subsidiaries, that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower and the Subsidiaries, which information includes
the name and address of the Borrower and the Subsidiaries and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower and the Subsidiaries in accordance with the Patriot Act.
          SECTION 9.19. No Fiduciary Duty. The Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby or by any other Loan Document and any communications in
connection therewith, the Borrower, the Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Issuing Banks, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Issuing Banks, the Lenders or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.

122